Exhibit 10.1
PURCHASE AND SALE AGREEMENT
By and between
CORNERSTONE REALTY FUND, LLC
as Seller,
and
BIRTCHER ANDERSON REALTY, LLC
as Purchaser
June 1, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
1. DEFINITIONS
    1  
1.1 “Agreement”
    1  
1.2 “Business Day
    1  
1.3 “Closing”
    1  
1.4 “Closing Date”
    1  
1.5 “Commitment”
    1  
1.6 “Deposit”
    1  
1.7 “Escrow Agent”
    1  
1.8 “Existing Surveys”
    1  
1.9 “Existing Title Policies”
    1  
1.10 “Grant Deeds”
    2  
1.11 “Improvements”
    2  
1.12 “Land”
    2  
1.13 “Leases”
    2  
1.14 “Other Property”
    2  
1.15 “Permitted Exceptions”
    2  
1.16 “Property” or “Properties”
    2  
1.17 “Purchase Price”
    2  
1.18 “Purchaser”
    2  
1.19 “Rent Roll”
    2  
1.20 “Seller”
    3  
1.21 [Intentionally Omitted.]
    3  
1.22 “Survey”
    3  
1.23 “Title Company”
    3  
1.24 “Title Inspection Period”
    3  
 
       
2. PURCHASE AND SALE; CLOSING
    3  
2.1 Purchase and Sale
    3  
2.2 Closing
    3  
2.3 Payment of Purchase Price
    3  
2.4 Escrow Agent
    4  
 
       
3. TITLE, DILIGENCE MATERIALS, ETC
    4  
3.1 Title
    4  
3.2 Survey
    5  
3.3 Property Documents
    5  
3.4 Inspection Indemnity
    7  
 
       
4. CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE
    8  
4.1 Closing Documents
    8  
4.2 Title Policy
    9  
4.3 Other Conditions
    9  

-i-



--------------------------------------------------------------------------------



 



              Page
5. CONDITIONS TO SELLER’ OBLIGATION TO CLOSE
    10  
5.1 Purchase Price
    10  
5.2 Closing Documents
    10  
5.3 [Intentionally Omitted.]
    10  
5.4 Other Conditions
    10  
 
       
6. REPRESENTATIONS AND WARRANTIES OF SELLER
    10  
6.1 Status and Authority of the Seller
    10  
6.2 Action of the Seller
    11  
6.3 No Violations of Agreements
    11  
6.4 Litigation
    11  
6.5 Existing Leases
    11  
6.6 Agreements
    12  
6.7 Not a Foreign Person
    12  
6.8 Prohibited Person
    12  
6.9 No Approval
    12  
6.10 Bankruptcy
    12  
6.11 No Notices
    13  
6.12 Operations not in Violation
    13  
6.13 Cause to be Untrue
    13  
6.16 AS-IS
    14  
 
       
7. REPRESENTATIONS AND WARRANTIES OF PURCHASER
    16  
7.1 Status and Authority of the Purchaser
    16  
7.2 Action of the Purchaser
    16  
7.3 No Violations of Agreements
    16  
7.4 Litigation
    16  
7.5 Prohibited Person
    16  
7.6 No Approvals
    17  
7.7 Bankruptcy
    17  
 
       
8. COVENANTS OF THE SELLER
    17  
8.1 Approval of Leasing
    17  
8.2 Operation of Property
    18  
8.3 Compliance with Laws
    18  
8.4 Compliance with Agreements
    18  
8.5 Notice of Material Changes or Untrue Representations
    18  
8.6 Insurance
    18  
8.7 Cooperation
    18  
8.8 SNDA
    18  
 
       
9. APPORTIONMENTS
    18  
9.1 Real Property Apportionments
    18  
9.2 Closing Costs
    20  
 
       
10. DAMAGE TO OR CONDEMNATION OF PROPERTY
    21  

-ii-



--------------------------------------------------------------------------------



 



              Page
10.1 Casualty
    21  
10.2 Condemnation
    21  
10.3 Survival
    22  
 
       
11. DEFAULT
    22  
11.1 Default by the Seller
    22  
11.2 Default by the Purchaser
    22  
 
       
12. Indemnifications
    23  
12.1 Seller Indemnity
    23  
12.2 Purchaser Indemnity
    23  
12.3 Limited Effect
    23  
12.4 Survival
    23  
 
       
13. Miscellaneous
    23  
13.1 Brokers
    24  
13.2 Publicity
    24  
13.3 Notices
    24  
13.4 Waivers
    25  
13.5 Assignment; Successors and Assigns
    26  
13.6 Severability
    26  
13.7 Counterparts
    26  
13.8 Performance on Business Days
    26  
13.9 Attorneys’ Fees
    26  
13.10 Section and Other Headings
    27  
13.11 Time of Essence
    27  
13.12 Governing Law
    27  
13.13 ARBITRATION
    27  
13.14 Like Kind Exchange
    28  
13.15 Recording
    29  
13.16 Non-liability of Representatives of Seller
    29  
13.17 Non-liability of Representatives of Purchaser
    29  
13.18 Waiver
    29  
13.19 Further Assurances
    29  
13.20 [Intentionally Omitted.]
    30  
13.21 IRS Real Estate Sales Reporting
    30  
13.22 Entire Agreement
    30  
13.23 Interrelation
    30  

-iii-



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT is made as of June 1, 2011, by and between
CORNERSTONE REALTY FUND, LLC, a Maryland limited liability company (the
“Seller”), and BIRTCHER ANDERSON REALTY, LLC, a Delaware limited liability
company (the “Purchaser”).
WITNESSETH:
     WHEREAS, the Seller is the owner of the Property (this and other
capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in Section 1); and
     WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser
desires to purchase from the Seller, the Property, subject to and upon the terms
and conditions hereinafter set forth;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, the Seller and the Purchaser
hereby agree as follows:
     1. DEFINITIONS. Capitalized terms used in this Agreement shall have the
meanings set forth below or in the section of this Agreement referred to below:
          1.1 “Agreement” shall mean this Purchase and Sale Agreement, together
with any exhibits and schedules attached hereto, as it and they may be amended
from time to time as herein provided.
          1.2 “Business Day” shall mean any day other than a Saturday, Sunday or
any other day on which banking institutions in the State of California are
authorized by law or executive action to close.
          1.3 “Closing” shall have the meaning given such term in Section 2.2.
          1.4 “Closing Date” shall have the meaning given such term in
Section 2.2.
          1.5 “Commitment” shall have meaning set forth in Section 3.1.
          1.6 “Deposit” and “Initial Deposit” and “Additional Deposit” shall
have their respective meanings as set forth in Section 2.3.
          1.7 “Escrow Agent” shall have the meaning set forth in Section 2.4.
          1.8 “Existing Surveys” shall mean the existing ALTA survey, if any,
and any other “as-built” survey, for each Property.
          1.9 “Existing Title Policies” shall mean the existing title insurance
policy for each Property.

 



--------------------------------------------------------------------------------



 



          1.10 “Grant Deeds” shall have the meaning set forth in Section 4.1(a).
          1.11 “Improvements” shall mean the Seller’s entire right, title and
interest in and to the existing buildings, fixtures and other structures and
improvements situated on, or affixed to, the Land.
          1.12 “Land” shall mean, the Seller’s entire right, title and interest
in and to (a) the parcel(s) of land described in Exhibit A hereto, together with
(b) all easements, rights of way, privileges, licenses and appurtenances which
the Seller may own with respect thereto.
          1.13 “Leases” shall mean the leases identified in the Rent Roll and
any other leases hereafter entered into in accordance with the terms of this
Agreement, and all of Seller’s rights and interests therein, including Seller’s
rights to any tenant deposits held by or for Seller pursuant to the Leases.
          1.14 “Other Property” shall mean the Seller’s entire right, title and
interest in and to (a) all fixtures, machinery, systems, equipment and items of
personal property owned by the Seller and attached or appurtenant to, located on
and used in connection with the ownership, use, operation or maintenance of the
Land or Improvements, if any, (b) all freely assignable intangible property
owned by the Seller arising from or used in connection with the ownership, use,
operation or maintenance of the Land or Improvements, if any; and (c) all use,
occupancy, building and operating licenses, permits, approvals, and development
rights, if any, and (d) all freely assignable plans and specifications related
to the Land and Improvements, if any. Seller shall not be required to obtain any
consents to assignment of the Other Property as a condition to closing.
          1.15 “Permitted Exceptions” shall mean, collectively, (a) liens for
taxes, assessments and governmental charges not yet due and payable or due and
payable but not yet delinquent; (b) the Leases, and (c) such other nonmonetary
encumbrances with respect to the Property as may be shown on any supplemental
title report which are not objected to by the Purchaser (or which are objected
to, and subsequently waived, by the Purchaser) in accordance with Section 3.1.
          1.16 “Property” or “Properties” shall mean, collectively, all of the
Land, the Improvements and the Other Property. The Property consists of six
(6) industrial parks. Where applicable, as used herein, the term “Property”
shall also mean any one of, or each, of the Properties.
          1.17 “Purchase Price” shall mean Twenty-Six Million Three Hundred
Fifty Thousand Dollars ($26,350,000.00) in good funds, plus or minus all
adjustments, prorations, and credits as provided in this Agreement, and as may
be allocated among the Properties as set forth in Section 2.1, below.
          1.18 “Purchaser” shall have the meaning given such term in the
preamble to this Agreement, together with any permitted successors and assigns.
          1.19 “Rent Roll” shall mean Schedule 1 to this Agreement.

-2-



--------------------------------------------------------------------------------



 



          1.20 “Seller” shall have the meaning given such term in the preamble
to this Agreement, together with any permitted successors and assigns.
          1.21 [Intentionally Omitted.]
          1.22 “Survey” shall have meaning set forth in Section 3.2.
          1.23 “Title Company” shall mean First American Title Company at the
office set forth in Section 12.4: Attention Lance Capel, Title Officer.
          1.24 “Title Inspection Period” shall have the meaning set forth in
Section 3.1.
     2. PURCHASE AND SALE; CLOSING.
          2.1 Purchase and Sale. In consideration of the payment of the Purchase
Price by the Purchaser to the Seller and for other good and valuable
consideration, the Seller hereby agrees to sell to the Purchaser, and the
Purchaser hereby agrees to purchase from the Seller, the Property for the
Purchase Price, subject to and in accordance with the terms and conditions of
this Agreement. Purchaser shall have the right, no later than ten (10) days
prior to the Closing, to provide written notice to Seller of Purchaser’s
election to allocate a portion of the Purchase Price to each of the Properties,
which allocation shall be: (i) reasonable, (ii) not materially disproportionate
based on the relative value of the Properties, and (iii) reflected in the
Closing statements and other documents to be exchanged, delivered or recorded at
Closing.
          2.2 Closing. The purchase and sale of the Property shall be
consummated at a closing (the “Closing”) to be processed at the offices of the
Escrow Agent on or before Monday, August 1, 2011. The Closing shall be the date
that each of the Grant Deeds for the Properties is recorded in the applicable
County recorder’s office. All of the Grant Deeds shall be recorded on the same
Business Day (California time). Purchaser shall not have the right under this
Agreement to acquire any individual Property or less than all of Properties,
rather, any Closing that occurs shall be with respect to all of the Properties
simultaneously.
          2.3 Payment of Purchase Price.
          (a) Within two (2) Business Days of Opening of Escrow pursuant to
Section 2.4, Purchaser shall deposit in escrow with Escrow Agent (as defined in
Section 2.4) as the initial earnest money deposit the sum of Five Hundred
Thousand and no/100 Dollars ($500,000.00) (the “Initial Deposit”) in cash to be
held and disbursed by Escrow Agent in accordance with the remaining provisions
of this Agreement including, without limitation, Section 3.3 below. If Purchaser
does not terminate this Agreement on or prior to the date of expiration of the
Property Inspection Period as provided in Section 3.3 below, then on the second
Business Day after expiration of the Property Inspection Period, Purchaser shall
deposit with Escrow Agent an additional Five Hundred Thousand and no/100 Dollars
($500,000.00) (the “Additional Deposit”) in cash to be held and disbursed by
Escrow Agent in accordance with the remaining provisions of this Agreement. The
Initial Deposit and Additional Deposit, or so much thereof as may be held at any
time by Escrow, together with all interest earned thereon is referred to herein
collectively as the “Deposit.” In addition to the Initial Deposit, Purchaser
shall, concurrently with its execution of this Agreement, deliver to Seller the
amount of One Hundred

-3-



--------------------------------------------------------------------------------



 



and No/100 Dollars ($100.00), which amount Seller and Purchaser agree has been
bargained for as consideration for Seller’s execution and delivery of this
Agreement and Purchaser’s right to inspect the Property. Such sum is in addition
to and independent of any other consideration or payment provided for in this
Agreement and is non-refundable in all events.
          If the Escrow is not opened pursuant to Section 4 on or before the
date two (2) Business Days after the Opening of Escrow, or if Purchaser fails to
deposit the Initial Deposit or the Additional Deposit on or before the
applicable date specified above, this Agreement and the Escrow shall
automatically stand terminated without further notice in which event Escrow
Agent shall return any Deposit to Purchaser and Seller and Purchaser shall have
no further obligations under this Agreement except those that expressly survive
termination hereunder.
               (b) One (1) Business Day prior to the Closing Date, the Purchaser
shall deposit in Escrow with Escrow Agent the balance of the Purchase Price,
subject to adjustment as provided in Article 9.
          2.4 Escrow Agent. Purchaser and Seller hereby engage First American
Title Company (attention: Kathleen Huntsman) at the office set forth in
Section 12.4 (“Escrow Agent”) to act as agent for the parties in closing this
transaction and carrying out the terms of this Agreement on the terms and
conditions set forth herein. This Agreement shall constitute escrow instructions
to Escrow Agent; provided, however, in the event of any inconsistency between
the provisions hereof and the provisions of any escrow instructions requested by
Escrow Agent, the terms hereof shall govern and control. “Opening of Escrow”
shall mean the date on which Escrow Agent receives one (1) fully executed
original counterpart of this Agreement from Seller and Purchaser together with
the Initial Deposit. Escrow Agent shall give Seller and Purchaser written notice
of the date of Opening of Escrow and its signature hereto indicating its
acceptance of the escrow instructions. Escrow and the transaction contemplated
hereby shall close (referred to herein interchangeably as the “Close of Escrow,”
the “Closing,” or by similar words) when all documents and funds necessary to
close this transaction have been received by Escrow Agent and the Grant Deeds
conveying title to the Properties Purchaser has been recorded in accordance with
Section 2.2.
     3. TITLE, DILIGENCE MATERIALS, ETC.
          3.1 Title. Escrow Agent is hereby instructed to, within five (5) days
after the date of Opening of Escrow, provide to Purchaser a Commitment for Title
Insurance relating to each Property (which Commitment, together with any
amendments thereto is referred to as the “Commitment”), disclosing all matters
of record which relate to the title to each Property and Escrow Agent’s
requirements for both closing the escrow created by this Agreement and issuing
the policy of title insurance described in Section 4.2. Escrow Agent shall also
simultaneously cause legible copies of all instruments and other documents
referred to in the Commitment (collectively, the “Underlying Documents”) to be
furnished to Purchaser. On or prior to the date ten (10) days following its
receipt of the Commitment and Underlying Documents, (the “Title Inspection
Period”), the Purchaser shall give the Seller written notice of any title
exceptions (other than Permitted Exceptions) set forth on the Commitment as to
which the Purchaser objects, in its sole and absolute discretion. The Seller
shall have the right, but not the obligation, to attempt to remove, satisfy or
otherwise cure any exceptions to title to

-4-



--------------------------------------------------------------------------------



 



which the Purchaser so objects; provided, however, that Seller shall be
obligated to remove, satisfy or otherwise eliminate, on or before Closing, all
monetary liens (other than liens for property taxes not yet due and payable). If
Seller elects to take such actions as may be required to cause such exceptions
as to which Purchaser has objected to be removed from the Commitment, the Seller
shall, on or before the fifth (5th) Business Day following delivery of
Purchaser’s objections, give the Purchaser written notice thereof; it being
understood and agreed that the failure of the Seller to timely give such written
notice as to any matters objected to by Purchaser shall be deemed an election by
the Seller not to remedy such matters. If the Seller elects (or is deemed to
have elected) not to cure any title defects to which the Purchaser has so
objected, the Purchaser may elect (i) to terminate this Agreement, in which case
Purchaser shall receive a prompt return of the Deposit and Purchaser and Seller
shall have no further obligations to each other under this Agreement except for
those obligations hereunder which expressly survive such termination, or (ii) to
consummate the transactions contemplated hereby, notwithstanding such title
defect, without any abatement or reduction in the Purchase Price on account
thereof (whereupon such objected to exceptions or matters shall be deemed to be
Permitted Exceptions). The Purchaser shall make any such election by written
notice to the Seller given on or prior to the fifth (5th) Business Day after
delivery of the Seller’s notice of its unwillingness or inability to cure (or
deemed election not to cure) such defect and time shall be of the essence with
respect to the giving of such notice. Failure of the Purchaser to give such
notice shall be deemed an election by the Purchaser to proceed in accordance
with clause (ii) above. Escrow Agent shall also promptly deliver to Purchaser
any updated or revised Commitment, and the corresponding Underlying Documents,
which reflect any new lien, encumbrance, or other exception to title first
arising after the Opening of Escrow and not shown on the original Commitment
described above (a “New Title Matter”), as to which the same procedures, rights
and other provisions set forth above in this Section 3.1 shall apply, except
that the Title Inspection Period with respect to any such New Title Matter shall
be five (5) days instead often (10) days. Notwithstanding the foregoing,
Purchaser shall have no right to disapprove any survey inspection after the
expiration of the Title Inspection Period.
          3.2 Survey. Seller shall, within five (5) days after the Opening of
Escrow, provide Purchaser with any Existing Surveys to the extent such exist and
are in Seller’s possession or control. Purchaser may, at its cost, cause any
such survey to be updated, or, in the event there is no Existing Survey, cause a
new survey to be prepared (collectively, the “Survey”). Purchaser shall have
until the end of the Title Inspection Period to object in writing to any matter
shown in the Survey. If Purchaser fails to object within such time period, the
legal description of the Property and any other matters shown in the Survey
shall be deemed approved by Purchaser. If Purchaser does object in writing to
any matter shown in the Survey, Purchaser shall specify the matter objected to
in the Title Objection Notice.
          3.3 Property Documents. Seller shall, within five (5) days after the
Opening of Escrow, deliver or otherwise make available to Purchaser the Rent
Roll and true and correct copies of documents set forth on Schedule 2 to the
extent such documents exist and are in Seller’s possession or control (the
“Property Documents”). Seller may provide such copies to Purchaser in electronic
format. Purchaser acknowledges and agrees that Seller’s Property Documents will
be provided by Seller to accommodate and facilitate Purchaser’s investigations
relating to the Land and the Property and that, except as expressly set forth
herein, Seller makes no representations and warranties of any kind regarding the
accuracy or thoroughness of

-5-



--------------------------------------------------------------------------------



 



the information contained in Seller’s Property Documents and Purchaser shall not
be entitled to rely on the Property Documents. Purchaser must perform its own
due diligence investigation of the Properties.
          Subject to the terms and conditions below, Purchaser shall have until
5:00 p.m. California time on Friday, July 1, 2011 (the “Property Inspection
Period”) to review the Property Documents and perform a feasibility study with
respect to the Property which may include market and engineering studies,
leasing and financial investigations, soil tests, drainage studies, confirmation
that all utilities including water, electric, gas, sewer and telephone are
available to the Property, environmental investigations, confirmation of zoning,
and/or such other tests, studies or investigations with respect to the Property
as Purchaser deems appropriate in its sole and absolute discretion. Subject to
the rights of tenants of the Property under their respective leases and with
reasonable advance notice to Seller, Seller shall cause access to the Property
to be available to Purchaser and the persons so designated by it during the
regular business hours of the respective Property, and shall afford them the
opportunity to inspect and perform any tests upon the Property that Purchaser
deems necessary or appropriate to determine whether the Property is suitable for
Purchaser’s purposes, in Purchaser’s sole and absolute discretion. A Seller’s
request, Seller and/or the involved tenant or its designees shall be entitled to
accompany Purchaser during any such inspection or contact with any tenant.
Purchaser shall have the right to conduct a Phase I environmental site
assessment and, with Seller’s prior written consent (to be given or withheld in
Seller’s sole and absolute discretion) a Phase II environmental site assessment
(including soils borings, soil sampling and, if relevant, ground water testing,
and invasive sampling of building materials with respect to the Premises).
Purchaser’s activities at the Property shall be conducted in such a manner so as
not to unreasonably interfere with the occupancy of tenants or their employees,
licensees or invitees. Purchaser shall have the right to conduct tenant
interviews with Seller’s prior consent, not to be unreasonably withheld, but
with Purchaser to be accompanied by a Seller representative if required by
Seller. Notwithstanding the foregoing, Purchaser shall not conduct any intrusive
testing of any of the Properties without the prior written consent of Seller,
not to be unreasonably withheld.
          If Purchaser, after conducting such inspections, investigations, and
tests, determines that the Property or any part thereof or the Property
Documents, or any other aspect of the Property whatsoever, are not, in
Purchaser’s sole and absolute discretion, satisfactory for any reason, or no
reason at all, then Purchaser may elect, at any time on or prior to the date of
expiration of the Property Inspection Period, to cancel this Agreement and the
Escrow by written notice to Seller and Escrow Agent, in which case Purchaser
shall receive a prompt return of the Deposit and Purchaser and Seller shall have
no further obligations to each other under this Agreement except for those
obligations hereunder which expressly survive such termination. Upon termination
by Purchaser, but not as a condition precedent to the return of the Deposit to
Purchaser, Seller shall have the right to demand from Purchaser and pay the
reasonable copying costs for copies of all documents obtained by or for
Purchaser with respect to its investigations of the Property, except for such
document which are of an internal and proprietary nature or the dissemination of
which has been prohibited by the third-party preparer thereof. Notwithstanding
anything else contained herein to the contrary, if Purchaser has not provided
Seller with a written notice of disapproval of the Property or Property
Documents prior to the end of the Property Inspection Period, the Property and
Property Documents shall be deemed approved by Purchaser.

-6-



--------------------------------------------------------------------------------



 



When Purchaser gives Seller written notice of approval of its due diligence or
is deemed to have given Seller notice of such approval, the Deposit shall be
non-refundable to Purchaser except for a default by Seller and the Deposit shall
be immediately released outside Escrow to Seller. If Purchaser cancels this
Agreement as provided in this Section 3.3, then (i) Escrow Agent shall return to
Seller all documents Seller deposited with Escrow Agent in connection with the
Escrow; (ii) Escrow Agent shall return to Purchaser all documents Purchaser
deposited with Escrow Agent in connection with the Escrow; and (iii) Escrow
Agent shall return the Deposit to Purchaser. Upon such event, this Agreement and
the Escrow shall be deemed null and void and neither party shall have any
further rights or obligations to the other hereunder or on account hereof,
except for those which by the provisions of this Agreement are expressly stated
to survive or occur at termination of this Agreement. If Purchaser does not
elect to cancel this Agreement as provided in this Section 3.3, Purchaser shall
be deemed to have approved all matters concerning the Property and elected to
proceed with the acquisition of the Property in accordance with and subject to
the terms and conditions of this Agreement.
     Purchaser or Purchaser’s representatives, agents and/or consultants shall
keep in full force and effect general liability insurance from an insurance
company and in form and substance reasonably approved by Seller, naming Seller
as an additional insured during Purchaser’s or Purchaser’s agents,
representatives and/or consultants entries and inspections of the Property, as
follows:
     A. Commercial general liability insurance with combined single limits of
not less than $2,000,000.00 per occurrence for bodily injury and property
damage, containing an endorsement insuring against damage to the Property and to
or from underground utilities.
     B. Any contractor hired to perform environmental tests to the Property
shall maintain errors and omissions or professional liability insurance covering
injury or damage arising out of the rendering or failing to render professional
services with limits of at least $2,000,000.00 per claim.
     C. All insurance maintained under this Section 3.3 shall be procured from
insurance companies reasonably satisfactory to Seller.
Any damage, disturbance or other disruption of the Improvements or the Land or
other portion of the Property caused by Purchaser or its employees, contractors
or agents shall be promptly repaired and/or placed in the condition existing
prior to disturbance thereof by Purchaser or its employees, contractors and
agents upon completion of any activities by such parties on or with respect to
the Property.
          3.4 Inspection Indemnity. Purchaser shall indemnify, defend and hold
harmless Seller for, from and against any and all losses, defaults, liabilities,
causes of action, demands, claims, damage or expenses of every kind including,
without limitation, reasonable attorneys’ fees and court costs, arising as a
result of each of the inspections by Purchaser and/or its employees, agents and
contractors, and from and against any mechanic’s liens or claims of lien
resulting therefrom (“Inspection Indemnity”). The Inspection Indemnity shall
survive the Close of Escrow or any termination or cancellation of this
Agreement, and shall not be subject to or limited by, the provisions of
Section 12.14 hereof.

-7-



--------------------------------------------------------------------------------



 



     4. CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE. The obligation of the
Purchaser to acquire the Property shall be subject to the satisfaction of the
following conditions precedent on and as of the Closing Date:
          4.1 Closing Documents. The Seller and Purchaser as applicable shall
have delivered, or cause to have been delivered, to the Escrow Agent the
following:
               (a) A deed to each Property on the Escrow Agent’s standard form
for the applicable County in which the Property is located (the “Grant Deeds”),
duly executed and acknowledged by the Seller, conveying title to the Property,
free from all liens and encumbrances other than the Permitted Exceptions;
               (b) An assignment by the Seller and an assumption by the
Purchaser, in the form set forth on Exhibit “C” attached hereto (“Assignment of
Leases”), duly executed by the Seller and the Purchaser, of all of the Seller’s
right, title interest obligations and liabilities in, to and under the Leases;
               (c) Written notice to each of the tenants of the Property in the
form set forth on Exhibit “E” attached hereto (“Notices to Tenants”) executed by
Seller and Purchaser which notifies the tenants to pay to the Purchaser all rent
and other payments made by the tenants under the Leases from and after the
Closing Date, and to hold all such rent and other payments in trust for the
benefit of the Purchaser pending transfer;
               (d) A general assignment by the Seller and an assumption by the
Purchaser in the form set forth on Exhibit “B” attached hereto (“General
Assignment”), duly executed by the Seller and the Purchaser, of all of the
Seller’s right, title interest obligations and liabilities, if any, in, to and
under all freely transferable Other Property;
               (e) A bill of sale executed by the Seller, without warranty of
any kind except as expressly set forth in this Agreement, in the form set forth
on Exhibit “D” attached hereto (“Bill of Sale”), with respect to any personal
property owned by the Seller, situated at the Property owned by Seller and used
in connection with the Property (it being understood and agreed that no portion
of the Purchase Price is allocated to personal property);
               (f) To the extent the same are in the Seller’s possession or
control, copies of all material documents and agreements, plans and
specifications and contracts, licenses and permits pertaining to the Property;
               (g) To the extent the same are in the Seller’s possession or
control, duly executed original copies of the Leases;
               (h) A closing statement showing the Purchase Price,
apportionments and fees, and costs and expenses paid in connection with the
Closing, all according to the applicable provisions of this Agreement; and
               (i) Such other conveyance documents, certificates, deeds and
other instruments as the Escrow Agent or the Title Company may reasonably
require and as are customary in like transactions in sales of property in
similar transactions.

-8-



--------------------------------------------------------------------------------



 



          4.2 Title Policy. The Title Company shall be prepared to issue, upon
payment of the title premium, one or more title policies in the aggregate amount
of the Purchase Price (as same may be allocated as provided in Section 2.1,
above), insuring title to each Property is vested in tie Purchaser or its
permitted designee or assignee, subject only to the Permitted Exceptions Seller
shall not be responsible for payment of any additional title premium due to
Purchaser’s allocation of the Purchase Price between the Properties.
          4.3 Other Conditions.
               (a) All representations and warranties of the Seller herein shall
be true, correct and complete in all material respects on and as of the Closing
Date and the Seller shall not be in default under this Agreement.
               (b) No later than five (5) Business Days prior to the Closing
Date, Seller shall have obtained estoppel certificates from tenants comprising
no less than seventy-percent (70%) of the leased square footage of the
Improvements of each Property (measured as of the Opening of Escrow) and
including, in any event, tenant estoppels from every tenant under a Lease
covering 3,000 or more rentable square feet (each, a “Major Tenant” and
collectively, the “Major Tenants”), in the form prescribed by the particular
tenant’s corresponding Lease, and if no estoppel certificate form is prescribed
by the particular Lease then in a form attached hereto as Exhibit “F” dated no
earlier than thirty (30) days prior to Closing (the “Tenant Estoppels”). Tenant
Estoppels presented to Purchaser and not objected to within three (3) Business
days shall be deemed approved. Such Tenant Estoppels shall be consistent with
each corresponding Lease, and shall not reveal any default by landlord or
tenant, any right to offset rent by the tenant or any claim of the same.
Notwithstanding the foregoing, any modification by a tenant to an estoppel
certificate to qualify with a knowledge standard (except as to statements
describing the material terms of the lease, or as to the statements that the
lease is in full force and effect; that the tenant is in occupying the subject
premises; that the tenant is not in default under the lease; that the tenant has
no offsets, counterclaims or defenses; that the tenant has no other options to
purchase and no options to extend or expand other than as set forth in the
lease; and, that the tenant and the tenant’s signatory have authority to execute
the estoppel certificate), or to conform a statement to the applicable Lease
shall not be grounds for disapproval by Purchaser. Seller shall make reasonable
efforts to obtain and deliver the Tenant Estoppels required under this
Section 4.3(b), provided, however, in no event shall Seller be deemed in default
under this Agreement in the event of Seller’s inability to timely provide all of
the required Tenant Estoppels hereunder, and Purchaser’s sole remedy against
Seller in the event of Seller’s inability to provide the required Tenant
Estoppels shall be to terminate this Agreement, receive a refund of its Deposit.
               (c) At such time as Seller delivers to Purchaser Tenant Estoppels
from tenants comprising no less than seventy percent (70%) of the leased square
footage of the Improvements of each Property (measured as of the Opening of
Escrow), including in any event from all Major Tenants, in the form and
satisfying the requirements provided above (collectively, the “Minimum Required
Tenant Estoppels”), and same have not been disapproved by Purchaser as provided
above, then the Purchaser’s condition to Closing set forth in this Section 4.3
shall automatically be deemed satisfied, and Seller shall have no obligation to
execute any substitute Tenant Estoppels for any tenant that has not delivered an
Estoppel Certificate, or for

-9-



--------------------------------------------------------------------------------



 



any Estoppel Certificate that has been disapproved by Purchaser. In the event
that Seller is unable, despite its reasonable efforts to provide the Minimum
Required Tenant Estoppels to Purchaser on or before the fifth (5th) Business Day
prior to Closing, then Seller shall have the right (but not the obligation) to
satisfy the condition set forth in this Section 4.3 by providing substitute
Estoppel Certificate(s) executed by Seller, and in the exact form as would be
required per the foregoing provisions had the tenant signed such estoppel
certificate (“Substitute Estoppel Certificate”) for any tenants who do not
provide a Estoppel Certificate or whose Estoppel Certificate has been
disapproved by Purchaser, provided, however, that Seller’s right to provide a
Substitute Estoppel Certificate shall not apply to any Major Tenant, nor shall
Seller be permitted to provide Substitute Estoppel Certificates for more than
fifteen percent (15%) of the leased rentable square footage of the Improvements
of any Property (measured as of the Opening of Escrow). Seller shall be released
from liability for any certification in any such Substitute Estoppel Certificate
to the extent such certification is ultimately made to Purchaser by an Estoppel
Certificate executed by the applicable tenant, whether prior to or following the
Close of Escrow, provided such tenant estoppel certificate is in a form which
would have satisfied the requirements of this Section 4.3 had it been timely
delivered to Purchaser.
               (d) Purchaser shall not have terminated this Agreement in
accordance with Section 10.1 or Section 10.2 below.
     5. CONDITIONS TO SELLER’ OBLIGATION TO CLOSE. The obligation of the Seller
to convey the Property to the Purchaser is subject to the satisfaction of the
following conditions precedent on and as of the Closing Date:
          5.1 Purchase Price. The Purchaser shall deliver to the Escrow Agent
the Purchase Price payable hereunder (less the Deposit which shall be applied to
the Purchase Price), subject to the adjustments set forth in Section 2.3,
together with any closing costs to be paid by the Purchaser under Section 9.2.
          5.2 Closing Documents. The Purchaser shall have delivered to the
Escrow Agent duly executed and acknowledged counterparts of the documents
described in Section 4.1, where required.
          5.3 [Intentionally Omitted.]
          5.4 Other Conditions. All representations and warranties of the
Purchaser herein shall be true, correct and complete in all material respects on
and as of the Closing Date and the Purchaser shall not be in default under this
Agreement.
     6. REPRESENTATIONS AND WARRANTIES OF SELLER. To induce the Purchaser to
enter into this Agreement, the Seller represents and warrants to the Purchaser
as of the date of this Agreement and as of Closing, except as qualified by
Schedule 3, as follows:
          6.1 Status and Authority of the Seller. The Seller is duly organized,
validly existing and in good standing under the laws of its state of
organization or formation, and has all requisite power and authority under its
organizational documents to enter into and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.

-10-



--------------------------------------------------------------------------------



 



          6.2 Action of the Seller. Seller has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by the Seller on or
prior to the Closing Date, this Agreement and such document shall constitute the
valid and binding obligation and agreement of the Seller, enforceable against
the Seller in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.
          6.3 No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by the Seller, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon the Property pursuant to the
terms of any indenture, mortgage, deed of trust, note, evidence of indebtedness
or any other agreement or instrument by which the Seller is bound.
          6.4 Litigation. Seller has not received written notice that, nor to
Seller’s actual knowledge is there, any investigation, action, claim or
proceeding is pending, asserted, or threatened, which (i) questions the validity
of this Agreement or any action taken or to be taken pursuant hereto,
(ii) involves condemnation or eminent domain proceedings against the Property or
any portion thereof, or (iii) otherwise involves or relates to the Property or
any portion thereof, or to the Leases.
          6.5 Existing Leases. Subject to Section 8.1, other than the Leases
listed in the Rent Roll, the Seller has not entered into any written contract or
agreement with respect to the use or occupancy of the Property that will be
binding on the Purchaser after the Closing. The copies of the Leases and all
tenant correspondence files heretofore delivered by the Seller to the Purchaser
are true, correct and complete copies thereof, and such Leases have not been
amended except as evidenced by amendments similarly delivered and constitute the
entire agreement between the Seller and the tenants thereunder. Except as
otherwise set forth in the Rent Roll : (i) to the Seller’s actual knowledge each
of the Leases is in full force and effect on the terms set forth therein;
(ii) to the Seller’s actual knowledge there are no uncured defaults or
circumstances which with the giving of notice, the passage of time or both would
constitute a default thereunder by Seller; (iii) to the Seller’s actual
knowledge each of its tenants is required to pay all sums and perform all
material obligations set forth therein without any concessions, abatements,
offsets, defenses or other basis for relief or adjustment except as disclosed in
the Property Documents; (iv) to the Seller’s actual knowledge, none of its
tenants has asserted or has any defense to, offsets or claims against, rent
payable by it or the performance of its other obligations under its Lease except
as disclosed in the Property Documents; (v) except as disclosed in the Property
Documents, the Seller has no outstanding obligation to provide any of its
tenants with an allowance to perform, or to perform at its own expense, any
tenant improvements; (vi) except as disclosed in the Property Documents, none of
its tenants has prepaid any rent or other charges relating to the post-Closing
period; (vii) except as disclosed in the Property Documents, to the Seller’s
actual knowledge, none of its tenants has filed a petition in bankruptcy or for
the approval of a plan of reorganization or management under the Federal
Bankruptcy Code or under any other similar state law, or made an admission in
writing as to the relief therein provided, or otherwise become the subject of
any proceeding under any federal or state bankruptcy or insolvency law, or has
admitted in writing its inability to pay its

-11-



--------------------------------------------------------------------------------



 



debts as they become due or made an assignment for the benefit of creditors, or
has petitioned for the appointment of or has had appointed a receiver, trustee
or custodian for any of its property, in any case that would have a material
adverse effect on the business or operations of the Property; (viii) to the
Seller’s actual knowledge except as disclosed in the Property Documents, none of
its tenants under a Lease has in the past 12 months requested in writing a
modification of its Lease, or a written release of its obligations under its
Lease in any material respect or has given written notice terminating its Lease,
or has been released by Seller of its obligations thereunder prior to the normal
expiration of the term thereof; (ix) except as set forth in the Property
Documents, no guarantor has been released or discharged, voluntarily or
involuntarily, or by operation of law, from any obligation under or in
connection with any of its Leases or any transaction related thereto; and
(x) except as disclosed in the Property Documents, all brokerage commissions
currently due and payable with respect to each of its Leases have; been paid.
The information set forth in the Rent Roll is true, correct and complete in all
material respects.
          6.6 Agreements. Other than as set forth in the Property Documents, the
Seller has not entered into any contract or agreement with respect to the
Property which will be binding on the Purchaser after the Closing other than
contracts and agreements being assumed by the Purchaser or which are terminable
upon thirty (30) days notice without payment of premium or penalty.
          6.7 Not a Foreign Person. The Seller is not a “foreign person” within
the meaning of Section 1445 of the United States Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.
          6.8 Prohibited Person. For purposes of this Agreement, a “Prohibited
Person” means any of the following: (i) a person or entity that is listed in the
Annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224 on Terrorist Financing (effective September 24, 2001) (herein called
the “Executive Order”); (ii) a person or entity owned or Controlled by, or
acting for or on behalf of any person or entity that is listed in the Annex to,
or is otherwise subject to the provisions of, the Executive Order; (iii) a
person or entity that is named as a “specifically designated national” or
“blocked person” on the most current list published by the U.S. Treasury
Department’s Office of Foreign Assets Control (herein called “OFAC”) at its
official website, http://www.treas.gov/offices/enforcement/ofac; (iv) a person
or entity that is otherwise the target of any economic sanctions program
currently administered by OFAC; or (v) a person or entity that is affiliated
with any person or entity identified in the foregoing clauses (i), (ii), (iii),
or (iv). Seller represents and warrants to Purchaser, knowing that Purchaser is
relying on such representation and warranty, that Seller is not a Prohibited
Person.
          6.9 No Approval. No authorization, consent, or approval of any
governmental authority (including courts) is required for the execution and
delivery by Seller of this Agreement or the performance of its obligations
hereunder.
          6.10 Bankruptcy. Seller has not (a) made a general assignment for the
benefit of creditors, (b) filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by Seller’s creditors, (c) suffered the
appointment of a receiver to take

-12-



--------------------------------------------------------------------------------



 



possession of all or substantially all of Seller’s assets, (d) suffered the
attachment or other judicial seizure of all, or substantially all, of Seller’s
assets, (e) admitted in writing its inability to pay its debts as they come due,
or (f) made an offer of settlement, extension or composition to its creditors
generally.
          6.11 No Notices. Seller has not received any written notice from any
governmental agency requiring the correction of any condition with respect to
the Property, or any part thereof, by reason of a violation of any applicable
federal, state, county or municipal law, code, rule or regulation (including
those respecting the Americans With Disabilities Act or any law of regulation
respecting the presence of hazardous materials or toxic waste on the Property),
which has not been cured or waived, nor has Seller received any written notices,
reports, correspondence or other documents, other than those disclosed to
Purchaser prior to the Opening of Escrow, which refer to the presence of any
type of hazardous substance or toxic waste on the Property in violation of
applicable laws.
          6.12 Operations not in Violation. Seller has not received any written
notice relating to the operation of the Property from any agency, board,
commission, bureau or other instrumentality of any government, whether federal,
state or local, informing Seller that Seller is in violation of any applicable
statutes, rules, regulations and requirements of all federal, state and local
commissions, boards, bureaus and agencies having jurisdiction over Seller and
the Land and Improvements.
          6.13 Cause to be Untrue. Seller will not take or cause to be taken any
action or fail to perform any obligation which would cause any of the
representations or warranties contained in this Agreement to be untrue as of the
Close of Escrow.
          The representations and warranties made in this Agreement by the
Seller shall be continuing and shall be deemed remade by the Seller as of the
Closing Date, with the same force and effect as if made on, and as of, such
date. All representations and warranties made in this Agreement by the Seller
shall survive the Closing for a period of twelve (12) months, and upon
expiration shall be of no further force or effect except to the extent that with
respect to any particular alleged breach, the Purchaser files a legal action in
a court with appropriate jurisdiction for breach of the representations and
warranties within said 12-month period. References in this Article 6 to the
“actual knowledge” of Seller shall refer only to the actual knowledge of Jon
Carley, who Seller hereby represents to be, and who at Closing shall be, the
person most knowledgeable and qualified to make the foregoing representations
and warranties on behalf of Seller (which knowledge shall not include any
imputed or constructive knowledge), and shall not be construed to refer to the
knowledge of any other officer, agent or employee of Seller or any affiliate
thereof or to impose upon such designated individuals any duty to investigate
the matter to which such actual knowledge, or the absence thereof, pertains or
impose any personal liability on such individual. No claim for a breach of any
representation or warranty of Seller shall be actionable or payable (a) if the
breach in question results from or is based on a condition, state of facts or
other matter which was disclosed by Seller to Purchaser in writing prior to
Closing; and (b) unless the valid claim for any single claimed breach is more
than Twenty Five Thousand and No/100 Dollars ($25,000.00). In no event shall the
total liability (exclusive of attorneys fees and costs recoverable under
Section 13.9, below) of Seller to Purchaser for all breaches of all
representations and warranties of Seller in this Agreement

-13-



--------------------------------------------------------------------------------



 



exceed Five Hundred Thousand Dollars ($500,000.00) per Property, and One Million
Five Hundred Thousand Dollars ($1,500,000) in the aggregate for all Properties,
except in the event of intentional fraud by Seller, in which case the foregoing
limitations shall not apply. If prior to Closing, Seller’s representations, as
made as of the Effective Date, are determined to be untrue in any material
respect as of the Effective Date or if Seller’s representations, as remade on
the Closing Date, shall result in Seller’s Representations made as of the
Effective Date being untrue in any material respect as of the Closing Date, then
Purchaser may, at Purchaser’s option, as its sole and exclusive remedy,
terminate this Agreement by notice in writing to Seller, in which event Escrow
Agent shall promptly refund the entire Deposit to Purchaser.
          6.16 AS-IS. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY
DOCUMENTS TO BE DELIVERED TO THE PURCHASER AT THE CLOSING, THE SELLER HAS NOT
MADE, AND THE PURCHASER HAS NOT RELIED ON, ANY INFORMATION, PROMISE,
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, REGARDING THE PROPERTY, WHETHER
MADE BY THE SELLER, ON THE SELLER’S BEHALF OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, THE PHYSICAL CONDITION OF THE PROPERTY, THE FINANCIAL CONDITION OF
THE TENANTS UNDER THE LEASES, TITLE TO OR THE BOUNDARIES OF THE PROPERTY, PEST
CONTROL MATTERS, SOIL CONDITIONS, THE PRESENCE, EXISTENCE OR ABSENCE OF
HAZARDOUS WASTES, TOXIC SUBSTANCES OR OTHER ENVIRONMENTAL MATTERS, COMPLIANCE
WITH BUILDING, HEALTH, SAFETY, LAND USE AND ZONING LAWS, REGULATIONS AND ORDERS,
STRUCTURAL AND OTHER ENGINEERING CHARACTERISTICS, TRAFFIC PATTERNS, MARKET DATA,
ECONOMIC CONDITIONS OR PROJECTIONS, HABITABILITY, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL DEFECTS OR
CONDITIONS, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL
APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS. FURTHERMORE,
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY DOCUMENTS TO BE
DELIVERED TO THE PURCHASER AT THE CLOSING, PURCHASER HAS NOT RELIED AND WILL NOT
RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED
WARRANTEES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION,
PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR
FURNISHED BY SELLER, THE MANAGER OF THE PROPERTY, REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING AND ANY OTHER INFORMATION
PERTAINING TO THE PROPERTY OR THE MARKET AND PHYSICAL ENVIRONMENTS IN WHICH THEY
ARE LOCATED. THE PURCHASER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY PROVIDED IN
THIS AGREEMENT OR IN ANY DOCUMENTS TO BE DELIVERED TO THE PURCHASER AT THE
CLOSING, (I) THE PURCHASER HAS ENTERED INTO

-14-



--------------------------------------------------------------------------------



 



THIS AGREEMENT WITH THE INTENTION OF RELYING UPON ITS OWN INVESTIGATION OR THAT
OF ITS CONSULTANTS WITH RESPECT TO THE PHYSICAL, ENVIRONMENTAL, ECONOMIC AND
LEGAL CONDITION OF THE PROPERTY AND (II) THE PURCHASER IS NOT RELYING UPON THE
PROPERTY DOCUMENTS OR ANY STATEMENTS, REPRESENTATIONS OR WARRANTIES OF ANY KIND,
OTHER THAN THOSE SPECIFICALLY SET FORTH IN THIS AGREEMENT OR IN ANY DOCUMENT TO
BE DELIVERED TO THE PURCHASER AT THE CLOSING, MADE. THE PURCHASER HAS INSPECTED
THE PROPERTY AND IS FULLY FAMILIAR WITH THE PHYSICAL CONDITION THEREOF AND,
SUBJECT TO THE REPRESENTATIONS AND WARRANTIES MADE IN THIS AGREEMENT, SHALL
PURCHASE THE PROPERTY IN ITS “ASIS”, “WHERE IS” AND “WITH ALL FAULTS” CONDITION
ON THE CLOSING DATE. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
IN THE EVENT THAT PURCHASER HAS ACTUAL KNOWLEDGE OF THE DEFAULT OF SELLER (A
“KNOWN DEFAULT”), BUT NONETHELESS ELECTS TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND PROCEEDS TO CLOSING, THEN THE RIGHTS AND REMEDIES OF
PURCHASER SHALL BE WAIVED WITH RESPECT TO SUCH KNOWN DEFAULT UPON THE CLOSING
AND SELLER SHALL HAVE NO LIABILITY WITH RESPECT THERETO. EXCEPT IN THE EVENT OF
SELLER’S FRAUD, AND EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY
DOCUMENTS TO BE DELIVERED TO THE PURCHASER AT THE CLOSING, FROM AND AFTER THE
CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT
LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND
PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE IRREVOCABLY AND UNCONDITIONALLY
WAIVED, RELINQUISHED AND RELEASED SELLER (AND SELLER’S MEMBERS OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, CAUSES OF ACTION EXCEPT FOR FRAUD AND SELLER’S OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING CAUSES OF ACTION IN TORT OTHER THAN FRAUD),
LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND
COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH
PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S MEMBERS,
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON
OF OR ARISING OUT OF THE PROPERTY ITS OPERATION ANY WAY IN CONNECTION WITH THE
FOREGOING, BUYER EXPRESSLY WAIVES THE BENEFITS OF ANY PROVISION OR PRINCIPLE OF
FEDERAL STATE OR LOCAL LAW OR REGULATION THAT MAY LIMIT THE SCOPE OR EFFECT OF
THE FOREGOING WAIVER AND RELEASE INCLUDING, WITHOUT LIMITATION, THE PROVISIONS
OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES: “A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
OR HER FAVOR

-15-



--------------------------------------------------------------------------------



 



AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR” OR EQUIVALENT LAW OF
ANY JURISDICTION, TO THE EXTENT APPLICABLE.
     This release by Purchaser shall constitute a complete defense to any claim,
cause of action, defense, contract, liability, indebtedness or obligation
released pursuant to this release. Nothing in this release shall be construed as
(or shall be admissible in any legal action or proceeding as) an admission by
Seller or any other released party that any defense, indebtedness, obligation,
liability, claim or cause of action exists which is within the scope of those
hereby released.
/s/ RMA
Purchaser’s Initials
     7. REPRESENTATIONS AND WARRANTIES OF PURCHASER. To induce the Seller to
enter into this Agreement, the Purchaser represents and warrants to the Seller
as follows:
          7.1 Status and Authority of the Purchaser. The Purchaser is duly
organized, validly existing and in good standing under the laws of its state of
organization or formation, and has all requisite power and authority under its
charter documents to enter into and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.
          7.2 Action of the Purchaser. The Purchaser has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and upon the execution and delivery of any document to be delivered by the
Purchaser on or prior to the Closing Date, this Agreement and such document
shall constitute the valid and binding obligation and agreement of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.
          7.3 No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by the Purchaser, nor compliance with the terms
and provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of the
Purchaser pursuant to the terms of any indenture, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which the
Purchaser is bound.
          7.4 Litigation. Except as set forth on Schedule 3 the Purchaser has
received no written notice that any investigation, action or proceeding is
pending or threatened which questions the validity of this Agreement or any
action taken or to be taken pursuant hereto.
          7.5 Prohibited Person. Purchaser represents and warrants to Seller,
knowing that Seller is relying on such representation and warranty, that
Purchaser is not a Prohibited Person.

-16-



--------------------------------------------------------------------------------



 



          7.6 No Approvals. No authorization, consent, or approval of any
governmental authority (including courts) is required for the execution and
delivery by Purchaser of this Agreement or the performance of its obligations
hereunder.
          7.7 Bankruptcy. Purchaser has not (a) made a general assignment for
the benefit of creditors, (b) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by Purchaser’s creditors,
(c) suffered the appointment of a receiver to take possession of all or
substantially all of Purchaser’s assets, (d) suffered the attachment or other
judicial seizure of all, or substantially all, of Purchaser’s assets,
(e) admitted in writing its inability to pay its debts as they come due, or
(f) made an offer of settlement, extension or composition to its creditors
generally.
          The representations and warranties made in this Agreement by the
Purchaser shall be continuing and shall be deemed remade by the Purchaser as of
the Closing Date with the same force and effect as if made on, and as of, such
date. All representations and warranties made in this Agreement by the Purchaser
shall survive the Closing for a period of twelve (12) months, and upon
expiration shall be of no further force or effect except to the extent that with
respect to any particular alleged breach, the Seller files a legal action in a
court with appropriate jurisdiction for breach of Purchaser’s representations
and warranties prior to the expiration of said period.
     8. COVENANTS OF THE SELLER. The Seller hereby covenants with the Purchaser
between the date of this Agreement and the Closing Date or earlier termination
of the Agreement as follows:
          8.1 Approval of Leasing. Following expiration of the Property
Inspection Period, Seller will not extend, amend or terminate any existing
Lease, or enter into any new Lease without providing Purchaser the following:
(a) all material supporting documentation, including, without limitation,
broker’s commissions, tenant improvement allowances, cancellation fees and any
tenant financial information to the extent in Seller’s possession and (b) as to
any such extension, amendment or termination of a Lease, or new Lease which is
to be executed after the expiration of the Property Inspection Period, or which
is to become effective after the expiration of the Property Inspection Period
but which was not disclosed to Purchaser prior to the expiration of the Property
Inspection Period, Seller must receive Purchaser’s prior written approval which
may be withheld in Purchaser’s reasonable discretion. In addition, Seller shall
have the right, but not the obligation, to seek the approval of the Purchaser
for any amendment, extension or termination of any existing Lease, or any new
Lease, becoming effective during the Property Inspection Period in the foregoing
manner, but in the event Seller does not seek Purchaser’s approval of any such
amendment, extension, termination, or new Lease, Seller shall nevertheless
provide Purchaser with prompt written notice thereof. Purchaser agrees to give
Seller written notice of approval or disapproval of a proposed amendment or
termination of a Lease, or new Lease within five (5) days after Purchaser’s
receipt of all of the items described above. If Purchaser does not respond to
Seller’s request within such five (5) day time period, then Purchaser will be
deemed to have disapproved such amendment, termination or new Lease.

-17-



--------------------------------------------------------------------------------



 



          8.2 Operation of Property. To continue to operate the Property
substantially consistent with past practices.
          8.3 Compliance with Laws. To comply in all material respects with
(i) all laws, regulations and other requirements from time to time applicable of
every governmental body having jurisdiction of the Property, or the use or
occupancy thereof, and (ii) all material terms, covenants and conditions of all
agreements affecting the Property.
          8.4 Compliance with Agreements. To comply with each and every material
term, covenant and condition contained in the Leases and any other material
document or agreement affecting the Property.
          8.5 Notice of Material Changes or Untrue Representations. Upon
learning of any material adverse change affecting the Property or any event or
circumstance which makes any representation or warranty of the Seller to the
Purchaser under this Agreement untrue or misleading, promptly to notify the
Purchaser thereof in writing.
          8.6 Insurance. To maintain, or cause to be maintained, all existing
property insurance relating to the Property.
          8.7 Cooperation. The Purchaser and the Seller shall reasonably
cooperate in complying with the requirements under the Leases in connection with
the transfer and assignment of the Property and the Leases to the Purchaser. The
provisions of this Section 8.7 shall survive the Closing hereunder.
          8.8 SNDA. Upon Purchaser’s written request, Seller hereby agrees to
use reasonable efforts to obtain an executed subordination, non-disturbance and
attornment agreement (“SNDA”) from any Major Tenant on the form required by the
tenant’s applicable lease (if any), or if none, as provided on Purchaser’s
lender’s form. Notwithstanding the foregoing, obtaining any SNDA is not a
condition to Closing and Seller shall not be in default for failing to obtain
any SNDA.
     9. APPORTIONMENTS.
          9.1 Real Property Apportionments.
               (a) The following items shall be apportioned at the Closing as of
the close of business on the day immediately preceding the Closing Date:
                    (i) to the extent same have been paid to Seller as of the
Closing Date, monthly Rents that are not delinquent, operating costs, taxes and
other fixed charges payable under the Leases;
                    (ii) to the extent same have been paid to Seller as of the
Closing Date, percentage rents and other unfixed charges payable under the
Leases;
                    (iii) fuel, electric, water and other utility costs;

-18-



--------------------------------------------------------------------------------



 



                    (iv) municipal assessments and governmental license and
permit fees;
                    (v) non-delinquent real estate taxes and assessments other
than special assessments, based on the rates and assessed valuation applicable
in the fiscal year for which assessed;
                    (vi) water rates and charges;
                    (vii) sewer and vault taxes and rents; and
                    (viii) all other items of income and expense normally
apportioned in sales of property in similar situations in the jurisdiction where
each Property is located.
          If any of the foregoing cannot be apportioned at the Closing because
of the unavailability of the amounts which are to be apportioned, such items
shall be apportioned on the basis of a good faith estimate by the parties and
reconciled as soon as practicable after the Closing Date but, in any event, no
later than twelve (12) months after the Closing Date.
               (b) If there are water, gas or electric meters located at the
Property, the Seller shall obtain readings thereof to a date not more than
thirty (30) days prior to the Closing Date and the unfixed water rates and
charges, sewer taxes and rents and gas and electricity charges, if any, based
thereon for the intervening time shall be apportioned on the basis of such last
readings. If such readings are not obtainable by the Closing Date, then, at the
Closing, any water rates and charges, sewer taxes and rents and gas and
electricity charges which are based on such readings shall be prorated based
upon the per diem charges obtained by using the most recent period for which
such readings shall then be available. Upon the taking of subsequent actual
readings, the apportionment of such charges shall be recalculated and the Seller
or the Purchaser, as the case may be, promptly shall make a payment to the other
based upon such recalculations. The parties agree to make such final
recalculations within sixty (60) days after the Closing Date. At Closing,
Purchaser shall credit to the account of Seller all refundable cash or other
deposits posted with utility companies serving the Property, or, at Seller’s
option, Seller shall be entitled to receive and retain such refundable cash and
deposits.
               (c) If any refunds of real property taxes or assessments, water
rates and charges or sewer taxes and rents shall be made after the Closing, the
same shall be held in trust by the Seller or the Purchaser, as the case may be,
and shall first be applied to the unreimbursed costs incurred in obtaining the
same, then to any required refunds to tenants under the Leases, and the balance,
if any, shall be paid to the Seller (for the period prior to the Closing Date)
and to the Purchaser (for the period commencing with the Closing Date).
               (d) If, on the Closing Date, the Property shall be or shall have
been affected by any special or general assessment or assessments or real
property taxes payable in a lump sum or which are or may become payable in
installments of which the first installment is then a charge or lien and has
become payable, the Seller shall pay or cause to be paid at the Closing the
unpaid installments of such assessments due and as of the Closing Date.

-19-



--------------------------------------------------------------------------------



 



               (e) No insurance policies of the Seller are to be transferred to
the Purchaser, and no apportionment of the premiums therefor shall be made.
               (f) At the Closing, the Seller shall transfer to, or cause to be
credited to, the Purchaser the amount of all unapplied security deposits held
pursuant to the terms of the Leases.
               (g) Brokerage commissions, tenant improvement expenses and other
amounts payable by the Seller as landlord under Leases first entered into by the
Seller after the Opening of Escrow and approved by Purchaser pursuant to the
approval procedures set forth in Section 8.1, or otherwise, or due in connection
with the renewal or extension of any existing Lease taking place after the
Opening of Escrow and so approved, shall be the sole responsibility of the
Purchaser. The Purchaser shall receive a credit at Closing for all unfunded,
brokerage commissions, tenant improvement allowances and other amounts payable
by the Seller as landlord under Leases (only to the extent) entered into by the
Seller prior to the date hereof and attributable to periods prior to the Close
of Escrow.
               (h) If a net amount is owed by the Seller to the Purchaser
pursuant to this Section 9.1, such amount shall be credited against the Purchase
Price. If a net amount is owed by the Purchaser to the Seller pursuant to this
Section 9.1, such amount shall be added to the Purchase Price paid to the
Seller.
               (i) If, on the Closing Date, there are past due rents with
respect to any Lease then such delinquent rents shall not be prorated at
Closing. Any delinquent rents received by the Purchaser from a tenant after the
Closing shall be applied between the parties, as follows: first, to the out of
pocket expenses incurred by Purchaser in collecting such rents, and second, to
rents due or to become due during the calendar month in which the Closing
occurs, and third, to all other rents due or past due in inverse order to the
order in which they became due (i.e., first to arrearages most recently
occurring, then to older arrearages). Seller shall promptly remit to Purchaser
all sums received by Seller from tenants after the Closing other than for rents
for which Purchaser received credit hereunder. Any delinquent rents not paid to
Purchaser shall bear interest at the maximum rate by law until paid. In no event
shall the Seller have any right to take any action to collect any past due rents
or other amounts following the Closing; provided, however, the Purchaser shall
use commercially reasonable efforts to collect such past due rents and other
amounts, except that the Purchaser shall have no obligation to institute any
legal action or proceeding or otherwise enforce any of its rights and remedies
under any Lease in connection with such commercially reasonable efforts.
          The provisions of this Section 9.1 shall survive the Closing.
            9.2 Closing Costs.
               (a) The Purchaser shall pay (i) the costs its own diligence in
connection with the transactions contemplated hereby; (ii) all premiums, charges
and fees of the Title Company in excess of the premium for a standard owners
CLTA title policy in the amount of the Purchase Price including for the
Purchaser’s account the cost of extended coverage and any affirmative
endorsements, and (iii) fifty percent (50%) of the Escrow Fee.

-20-



--------------------------------------------------------------------------------



 



               (b) The Seller shall pay (i) the title insurance premium for a
standard CLTA policy of title insurance in the amount of the Purchase Price,
(ii) fifty percent (50%) of the Escrow Fee, (iii) all transfer taxes, transfer
fees, documentary stamp taxes, and other similar fees, taxes or charges; and
(iv) all recording fees.
               (c) Each party shall pay the fees and expenses of its attorneys
and other consultants, except as provided in Section 13.10 of this Agreement.
               (d) Any other costs shall be allocated in accordance with
customary practice in the jurisdiction in which the relevant Property is
located.
     10. DAMAGE TO OR CONDEMNATION OF PROPERTY.
          10.1 Casualty. If, prior to the Closing, any of the individual
buildings making up any Property is materially destroyed or damaged by fire or
other casualty (i.e., ten percent (10%) or more of any Property), or in the
event that the physical condition of any Property otherwise suffers a material
adverse change resulting in a diminution of value of ten percent (10%) or mere
of such Property, the Seller shall promptly notify the Purchaser of such fact.
In such event, the Purchaser shall have the right to terminate this Agreement by
giving written notice to the Seller not later than ten (10) days after the
giving the Seller’s notice (and, if necessary, the Closing Date shall be
extended until one day after the expiration of such ten (10) day period). If the
Purchaser elects to terminate this Agreement as aforesaid, this Agreement shall
terminate and be of no further force and effect, the Deposit shall be promptly
returned to Purchaser, and no party shall have any liability to the other
hereunder. If less than a material part of any of the individual buildings
making up the Property shall be affected by fire or other casualty or if the
Purchaser shall not elect to terminate this Agreement as aforesaid, there shall
be no abatement of the Purchase Price and the Seller shall assign to the
Purchaser at the Closing the rights of the Seller to the proceeds, if any, under
the Seller’s insurance policies covering the Property with respect to such
damage or destruction and there shall be credited against the Purchase Price the
amount of any deductible, any proceeds previously received by Seller on account
thereof and any deficiency in proceeds.
          10.2 Condemnation. If, prior to the Closing, a material part of any of
the individual land making up any Property (including access or parking thereto)
(i.e., a portion of and/or interest in any Property comprising ten percent (10%)
or more of the value of any Property), is taken by eminent domain (or is the
subject of a pending taking which has not yet been consummated), the Seller
shall notify the Purchaser of such fact promptly after obtaining knowledge
thereof and the Purchaser shall have the right to terminate this Agreement by
giving written notice to the Seller not later than ten (10) days after the
giving of the Seller’s notice (and, if necessary, the Closing Date shall be
extended until one day after the expiration of such ten (10) day period). If the
Purchaser elects to terminate this Agreement as aforesaid, this Agreement shall
terminate and be of no further force and effect, the Deposit shall be promptly
returned to Purchaser, and no party shall have any liability to the other
hereunder. If less than a material part of any of the individual buildings
making up the Property shall be affected or if the Purchaser shall not elect to
terminate this Agreement as aforesaid, the sale of the Property shall be
consummated as herein provided without any adjustment to the Purchase Price
(except to the extent of any condemnation award received by the Seller prior to
the Closing) and the

-21-



--------------------------------------------------------------------------------



 



Seller shall assign to the Purchaser at the Closing all of the Seller’s right,
title and interest in and to all awards, if any, for the taking, and the
Purchaser shall be entitled to receive and keep all awards for the taking of the
Property or portion thereof.
          10.3 Survival. The parties’ obligations, if any, under this Section 10
shall survive the Closing.
     11. DEFAULT.
          11.1 Default by the Seller. If the transaction herein contemplated
fails to close solely as a result of a default by Seller hereunder, the
Purchaser may, as its sole remedy, either (x) terminate this Agreement and
receive a refund of its Deposit, plus Purchaser’s actual documented
out-of-pocket third party expenses incurred in conducting its due diligence with
respect to the transaction contemplated by this Agreement, subject to a cap of
One Hundred Fifty Thousand Dollars ($150,000.00), provided that, in the event of
a willful breach of this Agreement by Seller, the foregoing damage limitations
of this Section 11.1 (as to the amount of damages) shall not apply, and provided
further that, in the event of fraud on the part of Seller or in the event of a
willful breach of this Agreement by Seller that renders the remedy of specific
performance provided in (y), below, either unavailable or infeasible, the
foregoing damage limitations of this Section 11.1 (as to both the amount and
type of damages) shall not apply, or (y) pursue an action for specific
performance provided that Purchaser files such action in a court with
appropriate jurisdiction within thirty (30) days of Seller’s default. Nothing
contained in this Section 11.1 shall limit Purchaser’s right to an award of its
attorney’s fees and costs pursuant to Section 13.10 below in connection with any
legal proceedings instituted by either party or Escrow Agent with respect to the
enforcement of this Agreement.
          11.2 Default by the Purchaser. IF THE TRANSACTION HEREIN CONTEMPLATED
FAILS TO CLOSE SOLELY AS A RESULT OF THE DEFAULT OF THE PURCHASER HEREUNDER AND
SELLER IS NOT IN MATERIAL DEFAULT UNDER THIS AGREEMENT, THEN SELLER’S SOLE AND
EXCLUSIVE RIGHT AND REMEDY FOR SUCH BREACH SHALL BE TO TERMINATE THIS AGREEMENT
AND CANCEL THE ESCROW BY WRITTEN NOTICE TO PURCHASER AND ESCROW AGENT IN WHICH
EVENT ESCROW AGENT SHALL PAY THE DEPOSIT AND ALL ACCRUED INTEREST THEREON TO
SELLER. THE DEPOSIT SHALL CONSTITUTE LIQUIDATED DAMAGES. THE PARTIES ACKNOWLEDGE
AND AGREE THAT IT WOULD BE IMPRACTICABLE OR EXTREMELY DIFFICULT TO FIX THE
ACTUAL DAMAGES THAT SELLER WOULD INCUR AS A RESULT OF THE BREACH BY PURCHASER OF
ITS OBLIGATION TO PURCHASE THE PROPERTY. THE PARTIES AGREE THAT THE DEPOSIT IS A
REASONABLE ESTIMATE OF SELLER’S DAMAGES, AND SHALL CONSTITUTE LIQUIDATED DAMAGES
IN ACCORDANCE WITH ALL LAWS APPLICABLE TO THIS TRANSACTION INCLUDING WITHOUT
LIMITATION ALL LAWS OF THE JURISDICTION IN WHICH THE PROPERTY IS LOCATED. THE
PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED
AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS
3275 OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER

-22-



--------------------------------------------------------------------------------



 



PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677. SELLER WAIVES
ALL OTHER REMEDIES FOR PURCHASER’S BREACH OF ITS OBLIGATION TO PURCHASE THE
PROPERTY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, PROVIDED HOWEVER
NOTHING HEREIN SHALL LIMIT SELLER’S RIGHT TO RECOVERY FOR (i) PURCHASER’S
INDEMNITY OBLIGATIONS; (ii) ANY RIGHT TO ATTORNEY’S FEES UNDER THIS AGREEMENT;
(iii) DAMAGES RESULTING FROM PURCHASER MAKING A BAD FAITH FILING OF A LIS
PENDENS AGAINST THE PROPERTY; (iv) ANY BREACH OF THE CONFIDENTIALITY PROVISIONS;
OR (v) PURCHASER’S OBLIGATION TO PROVIDE COPIES OF PURCHASER’S DUE DILIGENCE
DOCUMENTS TO SELLER.

      /s/ RMA   /s/ TGR       Purchaser’s Initials   Seller’s Initials

     12. Indemnifications.
          12.1 Seller Indemnity. Seller agrees to, and hereby does, indemnity,
defend and hold harmless Purchaser from and against all claims, liabilities,
damages and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements) which may be asserted by a third party against Purchaser
based solely on the acts or omissions of Seller with regard to the Property
occurring prior to Closing.
          12.2 Purchaser Indemnity. Purchaser agrees to, and hereby does,
indemnify, defend and hold harmless Seller from and against all claims,
liabilities, damages and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) which may be asserted by a third party
against Seller based solely on the acts or omissions of Purchaser with regard to
the Property occurring after Closing.
          12.3 Limited Effect. Nothing contained in this Section 12 is intended
to nor shall in any way limit, expand, or otherwise modify the effect of the
AS-IS provisions and related disclaimer provisions or the release provisions in
this Agreement; expand the scope or duration of, or otherwise modify any of the
representations and warranties contained in this Agreement; or otherwise give
rise to any claim or cause of action by either Party against the other, except
in the event of a claim by a third party against Seller or Purchaser which gives
rise to the indemnity obligations set forth in this Section 12. A claim for
indemnity against Seller under Section 12.1 shall not by itself give rise to a
claim against Seller for a breach of a representation by Seller under Section 6
unless an independent basis for such breach of representation claim exists.
          12.4 Survival. The indemnities in this Article 12 shall survive the
Closing for twelve (12) months and any claim hereunder must be filed in a court
with appropriate jurisdiction with such twelve (12) month period. Any contrary
statute of limitations period is hereby waived by the parties.
     13. Miscellaneous.

-23-



--------------------------------------------------------------------------------



 



          13.1 Brokers. Each of the parties hereto represents to the other
parties that it dealt with no broker, finder or like agent in connection with
this Agreement or the transactions contemplated hereby other than CB Richard
Ellis which Seller shall compensate under a separate written agreement if and
only if the Closing occurs. Each party shall indemnify and hold harmless the
other party and its respective legal representatives, heirs, successors and
assigns from and against any loss, liability or expense, including reasonable
attorneys’ fees, charges and disbursements arising out of any claim or claims
for commissions or other compensation for bringing about this Agreement or the
transactions contemplated hereby made by any other broker, finder or like agent,
if such claim or claims are based in whole or in part on dealings with the
indemnifying party. The provisions of this Section 12.2 shall survive the
Closing.
          13.2 Publicity. The parties agree that, during the period prior to
Closing, and except as otherwise required by law and except for the exercise of
any remedy hereunder, no party shall, with respect to this Agreement and the
transactions contemplated hereby, contact or conduct negotiations with public
officials, make any public pronouncements, issue press releases or otherwise
furnish information regarding this Agreement or the transactions contemplated to
any third party (other than such party’s consultants, attorneys, experts, and
prospective lenders and investors) without the consent of the other party, which
consent shall not be unreasonably withheld or delayed.
          13.3 Notices.
               (a) Any and all notices, demands, consents, approvals, offers,
elections and other communications required or permitted under this Agreement
shall be deemed adequately given if in writing and the same shall be delivered
either in hand, by telecopier with confirmed receipt, or by mail or Federal
Express or similar expedited commercial carrier, addressed to the recipient of
the notice, postpaid and registered or certified with return receipt requested
(if by mail), or with all freight charges prepaid (if by Federal Express or
similar carrier).
               (b) All notices required or permitted to be sent hereunder shall
be deemed to have been given for all purposes of this Agreement upon the date of
acknowledged receipt, in the case of a notice by telecopier, and, in all other
cases, upon the date of receipt or refusal, except that whenever under this
Agreement a notice is either received on a day which is not a Business Day or is
required to be delivered on or before a specific day which is not a Business
Day, the day of receipt or required delivery shall automatically be extended to
the next Business Day.
               (c) All such notices shall be addressed,

         
 
  if to the Seller, to:   Cornerstone Realty Fund
 
      1920 Main Street
 
      Suite 400
 
      Irvine, CA 92614
 
      Attn: Mr. Jon Carley/Dag Wilkinson
 
      [Telecopier No. (949) 250- 0592]

-24-



--------------------------------------------------------------------------------



 



         
 
  with a copy to:   Rutan and Tucker, LLP
 
      611 Anton Boulevard, 14th Floor
 
      Costa Mesa, CA 92626
 
      Attn: Joe Maga, Esq.
 
      [Telecopier No. (714) 546-9035]
 
       
 
  if to the Purchaser, to:   Birtcher Anderson Realty, LLC
 
      31910 Del Obispo
 
      Ste. 100
 
      San Juan Capistrano, CA 92675
 
      Attn: Mr. Phillip Matchett
 
      Telecopier No. (949) 276-0555
 
       
 
  with a copy to:   The Law Offices of Michael F. Sitzer
 
      4300 Von Karman
 
      Newport Beach, CA 92660
 
      Attn: Michael Ferdinand Sitzer
 
      Telephone: (949) 723-5353
 
      Facsimile: (949) 723-5354
 
       
 
  If to Escrow Agent, to:   First American Title Company
 
      National Commercial Services
 
      5 First American Way,
 
      Santa Ana, CA 92707
 
      Attn: Ms. Kathleen Huntsman
 
      Telecopier No. (714) 242-7479]

               (d) By notice given as herein provided, the parties hereto and
their respective successors and assigns shall have the right from time to time
and at any time during the term of this Agreement to change their respective
addresses effective upon receipt by the other parties of such notice and each
shall have the right to specify as its address any other address within the
United States of America.
          13.4 Waivers. Subject to the terms of the last paragraph of Section 6,
any waiver of any term or condition of this Agreement, or of the breach of any
covenant, representation or warranty contained herein, in any one instance,
shall not operate as or be deemed to be or construed as a further or continuing
waiver of any other breach of such term, condition, covenant, representation or
warranty or any other term, condition, covenant, representation or warranty, nor
shall any failure at any time or times to enforce or require performance of any
provision hereof operate as a waiver of or affect in any manner such party’s
right to at a later time enforce or require performance of such provision or any
other provision hereof. This Agreement may not be amended, nor shall any waiver,
change, modification, consent or discharge be effected, except by an instrument
in writing executed by or on behalf of the party against whom enforcement of any
amendment, waiver, change, modification, consent or discharge is sought.

-25-



--------------------------------------------------------------------------------



 



          13.5 Assignment; Successors and Assigns. Subject to Section 13.14,
this Agreement and all rights and obligations hereunder shall not be assignable,
directly or indirectly, by any party without the written consent of the other,
except that the Purchaser may assign this Agreement without Seller’s consent to
any entity or entities owned in part and controlled or managed, directly or
indirectly, provided that Purchaser shall give Seller written notice of such
assignment at least ten (10) days before the Closing Date; provided, however,
that, in the event this Agreement shall be assigned by Purchaser to any one or
more entities owned in part and controlled or managed, directly or indirectly,
by the Purchaser, the Purchaser named herein shall remain liable for the
obligations of the “Purchaser” hereunder. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns. This Agreement is not
intended and shall not be construed to create any rights in or to be enforceable
in any part by any other persons.
          13.6 Severability. If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, invalid, inoperative or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.
          13.7 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof. The parties may also exchange signatures by facsimile or
electronic mail.
          13.8 Performance on Business Days. In the event the date on which
performance or payment of any obligation of a party required hereunder is other
than a Business Day, the time for payment or performance shall automatically be
extended to the first Business Day following such date.
          13.9 Attorneys’ Fees. If any lawsuit or arbitration or other legal
proceeding arises in connection with the interpretation or enforcement of this
Agreement, the prevailing party therein shall be entitled to receive from the
other party the prevailing party’s costs and expenses, including reasonable
attorneys’ fees and expert witness fees incurred in connection therewith, in
preparation therefor and on appeal therefrom, which amounts shall be included in
any judgment therein.

-26-



--------------------------------------------------------------------------------



 



          13.10 Section and Other Headings. The headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.
          13.11 Time of Essence. Time shall be of the essence with respect to
the performance of each and every covenant and obligation, and the giving of all
notices, under this Agreement.
          13.12 Governing Law. This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of California.
          13.13 ARBITRATION. ANY PARTY HERETO MAY ELECT TO SUBMIT ANY DISPUTE
HEREUNDER THAT HAS AN AMOUNT IN CONTROVERSY IN EXCESS OF $250,000 TO ARBITRATION
HEREUNDER. ANY SUCH ARBITRATION SHALL BE CONDUCTED IN ORANGE COUNTY, CALIFORNIA
IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION THEN PERTAINING AND THE DECISION OF THE ARBITRATORS WITH RESPECT TO
SUCH DISPUTE SHALL BE BINDING, FINAL AND CONCLUSIVE ON THE PARTIES.
     WHENEVER AN ARBITRATION IS REQUIRED, THE ARBITRATOR OR REFEREE SHALL BE
SELECTED IN ACCORDANCE WITH THIS SECTION. WITHIN FIVE (5) DAYS AFTER WRITTEN
NOTICE OF ANY DISPUTE IS GIVEN TO THE OTHER PARTY, THE PARTIES’ SHALL ATTEMPT TO
AGREE ON A MUTUALLY ACCEPTABLE ARBITRATOR. IN THE EVENT THE PARTIES ARE UNABLE
TO SO AGREE WITHIN SUCH FIVE (5) DAY PERIOD, THE ARBITRATOR OR REFEREE SHALL BE
SELECTED IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION. THE DISPUTED MATTER SHALL BE HEARD BY THE ARBITRATOR OR
REFEREE SO APPOINTED NO LATER THAN TWENTY (20) DAYS AFTER SUCH APPOINTMENT.
ARBITRATORS SHALL APPLY CALIFORNIA LAW AND BE BOUND BY PRECEDENT AND STATUTORY
RULES AS THOUGH THEY WERE JUDGES SITTING IN A CALIFORNIA COURT. STATEMENTS OF
ARBITRATION AWARDS SHALL BE IN WRITING. THE PARTIES SHALL BE ENTITLED IN ANY
ARBITRATION HEREUNDER, TO SUCH RIGHTS OF DISCOVERY AS DETERMINED BY THE
ARBITRATOR.
     NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY
DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES”
PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU
ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A
COURT OR JURY TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR
JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY
INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION. IF YOU REFUSE TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE

-27-



--------------------------------------------------------------------------------



 



UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO
THIS ARBITRATION PROVISION IS VOLUNTARILY.
     THE FEES OF THE ARBITRATOR AND THE EXPENSES INCIDENT TO THE PROCEEDINGS
SHALL BE BORNE EQUALLY BETWEEN THE SELLER AND THE PURCHASER, UNLESS THE
ARBITRATORS DECIDE OTHERWISE. THE FEES OF RESPECTIVE COUNSEL ENGAGED BY THE
PARTIES, AND THE FEES OF EXPERT WITNESSES AND OTHER WITNESSES CALLED FOR BY THE
PARTIES, SHALL BE PAID BY THE RESPECTIVE PARTY ENGAGING SUCH COUNSEL OR CALLING
OR ENGAGING SUCH WITNESSES.
     THE DECISION OF THE ARBITRATORS SHALL BE RENDERED WITHIN THIRTY (30) DAYS
AFTER APPOINTMENT OF THE ARBITRATOR. SUCH DECISION SHALL BE IN WRITING AND IN
DUPLICATE, ONE COUNTERPART THEREOF TO BE DELIVERED TO THE SELLER AND ONE TO THE
PURCHASER. A JUDGMENT OF A COURT OF COMPETENT JURISDICTION MAY BE ENTERED UPON
THE AWARD OF THE ARBITRATORS IN ACCORDANCE WITH THE RULES AND STATUTES
APPLICABLE THERETO THEN OBTAINING.
     NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY
DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES”
PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU
ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A
COURT OR JURY TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR
JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY
INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION. IF YOU REFUSE TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE
UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO
THIS ARBITRATION PROVISION IS VOLUNTARILY.
     WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES
ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION
TO NEUTRAL ARBITRATION, AND WAIVE ANY APPLICABLE LAW THAT WOULD INVALIDATE THIS
SECTION.

      /s/ RMA   /s/ TGR       Purchaser’s Initials   Seller’s Initials

          13.14 Like-Kind Exchange. At either parry’s request, the
non-requesting party will take all actions reasonably requested by the
requesting party in order to effectuate all or any part of the transactions
contemplated by this Agreement as a forward or reverse like-kind exchange for
the benefit of the requesting party in accordance with Section 1031 of the
Internal Revenue Code and, in the case of a reverse exchange, Rev. Proc.
2000-37, including executing an instrument acknowledging and consenting to any
assignment by the requesting party of its rights hereunder to a qualified
intermediary or an exchange

-28-



--------------------------------------------------------------------------------



 



accommodation titleholder. In furtherance of the foregoing and notwithstanding
anything contained in this Agreement to the contrary, the requesting party may
assign its rights under this Agreement to a “qualified intermediary” or an
“exchange accommodation titleholder” in order to facilitate, at no cost or
expense to the other, a forward or reverse like-kind exchange under Section 1031
of the Internal Revenue Code; provided, however, that such assignment will not
relieve the requesting party of any of its obligations hereunder. The
non-requesting party will also agree to issue all closing documents, including
the deed, to the applicable qualified intermediary or exchange accommodation
titleholder if so directed by the requesting party prior to Closing.
Notwithstanding the foregoing, in no event shall the non-exchanging party incur
or be subject to any liability that is not otherwise provided for in this
Agreement; the Closing Date shall not be delayed as the result of such exchange;
all additional costs in connection with such exchange shall be borne by the
exchanging party; and the exchanging party shall indemnify the non-exchanging
party and hold the non-exchanging party harmless from and against any and all
claims, demands, liabilities, costs, expenses, penalties, damages and losses,
including, without limitation, reasonable attorneys’ fees relating to the
non-exchanging party’s participation in such exchange. This Agreement is not
subject to or conditioned upon the ability to consummate an exchange.
          13.15 Recording. Neither this Agreement nor any memorandum thereof may
be recorded without the prior written consent of both parties.
          13.16 Non-liability of Representatives of Seller. Except in the event
of fraud, no trustee, officer, shareholder, employee or agent of the Seller
shall be held to any personal liability, jointly or severally, for any
obligation of, or claim against, the Seller. Purchaser shall look only to the
assets of the Seller for the payment of any sum or the performance of any
obligation hereunder.
          13.17 Non-liability of Representatives of Purchaser. Except in the
event of fraud, no trustee, officer, shareholder, employee or agent of Purchaser
shall be held to any personal liability, jointly or severally, for any
obligation of, or claim against, Purchaser. Seller shall look only to the assets
of Purchaser for the payment of any sum or the performance of any obligation
hereunder.
          13.18 Waiver. The Purchaser hereby acknowledges that it is a
sophisticated purchaser of real properties and that it is aware of all
disclosures the Seller is or may be required to provide to the Purchaser in
connection with the transactions contemplated hereby pursuant to any law, rule
or regulation (including those of California and those of the states in which
the Property is located).
          13.19 Further Assurances. In addition to the actions recited herein
and contemplated to be performed, executed, and/or delivered by the Seller and
the Purchaser, the Seller and the Purchaser agree to perform, execute and/or
deliver or cause to be performed, executed and/or delivered at the Closing or
after the Closing any and all such further acts, instruments, deeds and
assurances as may be reasonably required to establish, confirm or otherwise
evidence the Seller’s satisfaction of any disclosure obligations or to otherwise
consummate the transactions contemplated hereby.

-29-



--------------------------------------------------------------------------------



 



          13.20 [Intentionally Omitted. ]
          13.21 IRS Real Estate Sales Reporting. Purchaser and Seller hereby
appoint Escrow Agent as, and Escrow Agent agrees to act as, “the person
responsible for closing” the transaction which is the subject of this Agreement
pursuant to Internal Revenue Code Section 6045(e). Escrow Agent shall prepare
and file all informational returns, including, without limitation, IRS Form
1099-S and shall otherwise comply with the provisions of Internal Revenue Code
Section 6045(e). Escrow Agent agrees to comply with the provisions of Executive
Order 13224 regarding the Specially Designated Nationals Blocked Persons list.
          13.22 Entire Agreement. This Agreement and all Exhibits hereto and the
instruments referred to herein contain the entire agreement and understanding
between the parties hereto relating to the subject matter hereof.
          13.23 Interrelation. This Agreement is in all respects intended by
each party hereto to be deemed and construed to have been jointly prepared by
the parties. The parties hereby expressly agree that any uncertainty or
ambiguity existing herein shall not be interpreted against either of them as a
result of the actual identity of the draftsman.
[SIGNATURES ON FOLLOWING PAGE]

-30-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as a sealed instrument as of the date first above written.

                  SELLER:    
 
                CORNERSTONE REALTY FUND, LLC,
a California limited liability company    
 
           
 
  By:   /s/ Terry G. Roussel    
 
           
 
  Name:   Terry G. Roussel    
 
  Its:   Authorized Signatory    
 
                PURCHASER:    
 
                BIRTCHER ANDERSON REALTY, LLC,
a Delaware limited liability company    
 
           
 
  By:   /s/ Robert M. Anderson    
 
           
 
  Name:   Robert M. Anderson    
 
  Its:   CEO    

-31-



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Land
[See attached legal description for each of 6 properties. ]
EXHIBIT “A”

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
General Assignment and Assumption
(See attached copy)
EXHIBIT “B”

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION OF CONTRACTS
     This ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) is made as
of                     , 2011 (“Effective Date”) by and between CORNERSTONE
REALTY FUND, LLC, a Maryland limited liability company (“Assignor”), and
BIRTCHER ANDERSON REALTY, LLC, a Delaware limited liability company
(“Assignee”).
RECITALS
     A. Assignor and Assignee are parties to that certain Purchase and Sale
Agreement (the “Purchase Agreement”), dated as of June          , 2011, with
respect to that certain real property (the “Property”) more specifically
described in “Exhibit A” attached hereto and made a part hereof.
     B. Concurrently with the execution and delivery of this Assignment,
Assignor is conveying the Property to Assignee.
     C. Assignor desires to assign, transfer and convey to Assignee to the
extent assignable, and Assignee desires to obtain, all of Assignor’s right,
title, interest, liabilities and obligations in and to the Contracts (as
hereinafter defined).
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     As of the Effective Date Assignor does hereby sell, assign, convey and
transfer unto Assignee, to the extent assignable, all of Assignor’s right,
title, interest, liabilities and obligations in and to the service contracts and
assignable equipment leases (“Contracts”) described on “Exhibit B” attached
hereto and made a part hereof, provided, however, that Assignor makes no
representation or warranty with respect to the assignability of same, except as
may be expressly provided in the Purchase Agreement.
     By execution of this Assignment, as of the Effective Date Assignee
unconditionally assumes and agrees to perform all of the covenants, agreements,
liabilities and obligations under the Contracts binding on Assignor or the
Property arising after the Effective Date. Assignee hereby agrees to indemnify,
hold harmless and defend Assignor from and against any and all third party
obligations, liabilities, costs and claims actions, expenses and fees (including
reasonable attorney’s fees) arising as a result of or with respect to any of the
Contracts that are attributable to the period of time from and after the
Effective Date. Assignor hereby agrees to indemnify, hold harmless and defend
Assignee from and against any and all third party obligations, liabilities,
costs and claims actions, expenses and fees (including reasonable attorney’s
fees) arising as a result of or with respect to any of the Contracts that are
attributable to the period of time prior to the Effective Date.
     ASSIGNEE ACKNOWLEDGES THAT IT HAS INSPECTED THE CONTRACTS AND THAT THIS
ASSIGNMENT IS MADE BY ASSIGNOR AND ACCEPTED BY ASSIGNEE WITHOUT REPRESENTATION
OR WARRANTY OF ANY KIND, EXPRESS,
EXHIBIT “B”

-1-



--------------------------------------------------------------------------------



 



IMPLIED OR STATUTORY, AND WITHOUT RECOURSE AGAINST ASSIGNOR, EXCEPT AS EXPRESSLY
SET FORTH HEREIN OR IN THE PURCHASE AGREEMENT.
     EXECUTED to be effective July                    , 2010.

          ASSIGNOR:    
 
        CORNERSTONE REALTY FUND, LLC,
a Maryland limited liability company    
 
       
By:
   
 
   
Name:
   
 
   
Its:
   
 
   
 
        ASSIGNEE:     BIRTCHER ANDERSON REALTY, LLC,
a Delaware limited liability company    
 
       
By:
Name:
   
 
 
 
    
Its:
   
 
   

-2-



--------------------------------------------------------------------------------



 



Exhibit A to Assignment and Assumption of Contracts
LEGAL DESCRIPTION

-3-



--------------------------------------------------------------------------------



 



Exhibit B to Assignment and Assumption of Contracts
EQUIPMENT LEASES

-1-



--------------------------------------------------------------------------------



 



EXHIBIT “C”
Assignment and Assumption of Leases
[See attached copy.]
EXHIBIT “C”

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION OF LEASES
     This ASSIGNMENT AND ASSUMPTION OF LEASES is hereby entered into as of
                    , 2011 (“Effective Date”), by and between CORNERSTONE REALTY
FUND, LLC, a Maryland limited liability company (“Assignor”), and BIRTCHER
ANDERSON REALTY, LLC, a Delaware limited liability company(“Assignee”).
     1. Assignment. As of the Effective Date Assignor does hereby sell, assign,
transfer and set over unto Assignee, without representation or warranty of any
kind or nature whatsoever, express or implied, all of Assignor’s interest as
landlord in and to (i) all leases of all or any portion of the buildings or
other improvements located on the land described on Exhibit “1” attached hereto
and made a part hereof (the “Property”), which leases are more particularly
described in Exhibit “2” attached hereto and made a part hereof, and all
guaranties of, or relating to, those leases and/or any portion of any lease, if
any (collectively, the “Leases”), and (ii) all security deposits, advanced
rentals and all letters of credit, paid or deposited by tenants or occupants
under the Leases (the “Security Deposits”).
     2. Assumption. Assignee, for itself and its successors and assigns,
(i) hereby accepts the foregoing assignment, and (ii) agrees to, and hereby
does, assume and agree to keep, pay, perform, observe and discharge all of the
terms, covenants, conditions, agreements, provisions and obligations contained
in Leases to be kept, paid, performed, observed and discharged by the landlord
thereunder from and after the Effective Date, including without limitation, the
payment of all broker’s commissions and tenant improvement allowances, as and to
the extent provided in the Purchase and Sale Agreement for the Property between
Assignor and Assignee dated May           , 2011.
     3. Indemnities. Assignee agrees to, and hereby does, indemnify, defend and
hold harmless Assignor from and against all claims, liabilities, damages and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) which may be asserted against or imposed on or incurred by
Assignor by reason of Assignee’s failure to perform any of its obligations under
the Leases after the Effective Date, and including, without limiting the
generality of the foregoing, by reason of Assignee’s disposition or alleged
disposition of any of the Security Deposits. Assignor agrees to, and hereby
does, indemnify, defend and hold harmless Assignee from and against all claims,
liabilities, damages and expenses (including without limitation, reasonable
attorneys’ fees and disbursements) which may be asserted against or imposed on
or incurred by Assignee by reason of Assignor’s failure to perform any of its
obligations under the Leases prior to the Effective Date, and including, without
limiting the generality of the foregoing, by reason of Assignor’s disposition or
alleged disposition of any of the Security Deposits.
     4. Attorneys’ Fees. In the event of any action between Assignor and
Assignee seeking enforcement or interpretation of any of the terms and
conditions to this Assignment, the prevailing party in such action, whether by
fixed judgment or settlement, shall be entitled to recover, in addition to
damages, injunctive or other relief, its actual costs and expenses, including,
but not limited to, actual attorneys’ fees, court costs and expert witness fees.
Such costs shall include attorneys’ fees, costs and expenses incurred in
(a) post-judgment motions,
EXHIBIT “C”

-1-



--------------------------------------------------------------------------------



 



(b) contempt proceedings, (c) garnishment, levy and debtor and third-party
examination, (d) discovery, and (e) bankruptcy litigation.
     5. Successors. This Assignment shall inure to the benefit of Assignor and
Assignee, and their respective heirs, assigns and successors in interest.
     6. Counterparts. This Assignment may be signed by the parties in different
counterparts and the signature pages combined to create a document binding on
all parties.
     IN WITNESS WHEREOF, this Assignment of Leases, has been executed by
Assignor and Assignee as of the         day of                 , 2011.

                  ASSIGNOR.    
 
                CORNERSTONE REALTY FUND, LLC,
a Maryland limited liability company    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Its:    
 
   
 
                ASSIGNEE:    
 
                BIRTCHER ANDERSON REALTY, LLC,
a Delaware limited liability company    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Its:    
 
   

EXHIBIT “C”

-2-



--------------------------------------------------------------------------------



 



EXHIBIT 1
EXHIBIT “C”

-3-



--------------------------------------------------------------------------------



 



EXHIBIT 2
EXHIBIT “C”





--------------------------------------------------------------------------------



 



EXHIBIT “D”
Bill of Sale
[See attached copy.]
EXHIBIT “D”





--------------------------------------------------------------------------------



 



BILL OF SALE
     This BILL OF SALE (this “Bill of Sale”) is made as of the       day of
                    , 2011 (“Effective Date”), by and between CORNERSTONE REALTY
FUND, LLC a Maryland limited liability company (“Assignor”), and BIRTCHER
ANDERSON REALTY, LLC, a Delaware limited liability company (“Assignee”).
     For good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, Assignor and Assignee hereby agree as follows:
     1. Assignor hereby sells, transfers, assigns and conveys to Assignee the
following as of the Effective Date. To the extent assignable, all right, title
and interest of Assignor in and to all tangible personal property (“Personalty”)
located on, and used in connection with the management, maintenance or operation
of that certain land and improvements located on the real property, as more
particularly described in Exhibit “1” hereto and made a part hereof (“Real
Property”), but excluding tangible personal property owned or leased by
Assignor’s property manager or the tenants of the Real Property.
     2. This Bill of Sale is given pursuant to that certain Purchase and Sale
Agreement (as amended, the “Purchase Agreement”) dated as of June      , 2011,
between Assignor and Assignee. Except as set forth in the Purchase Agreement,
the Personalty conveyed hereunder is conveyed by Assignor and accepted by
Assignee AS IS, WHERE IS, AND WITH ALL FAULTS AND EXCLUDES ALL WARRANTIES,
INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY ANY AFFIRMATION OF
FACT OR PROMISE OR BY ANY DESCRIPTION OF THE PROPERTY CONVEYED HEREUNDER, OR BY
ANY SAMPLE OR MODEL THEREOF, AND ALL OTHER WARRANTIES WHATSOEVER CONTAINED IN OR
CREATED BY THE UNIFORM COMMERCIAL CODE.
     3. Assignee hereby accepts the assignment of the Personalty and agrees to
assume and discharge, in accordance with the terms thereof, all of the
obligations thereunder from and after the Effective Date hereof
[Signatures set forth on following page.]
EXHIBIT “D”

-1-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale as
of the date first above written.

              ASSIGNOR:
 
            CORNERSTONE REALTY FUND, LLC, a Maryland limited liability company
 
       
 
  By:    
 
     
 
 
 
  Name:    
 
     
 
 
 
  Its:    
 
     
 
 
 
            ASSIGNEE:
 
            BIRTCHER ANDERSON REALTY, LLC, a Delaware limited liability company
 
       
 
  By:    
 
     
 
 
 
  Name:    
 
     
 
 
 
  Its:    
 
     
 
 

-2-



--------------------------------------------------------------------------------



 



EXHIBIT “E”
Notices to Tenants
[See attached copy.]
EXHIBIT “E”





--------------------------------------------------------------------------------



 



NOTICE TO TENANTS
                                        , 2011

     
 
   
 
   
 
   
 
   
 
   
 
   
 
   

Dear                    :
     You are hereby notified that                      (“Seller”), the current
owner of                      (the “Property”) and the current owner of the
landlord’s interest in your lease in the Property, has sold the Property to
                     (“New Owner”), as of the above date. In connection with
such sale, Seller has assigned and transferred its interest in your lease and
your security deposit thereunder in the amount of $              (the “Security
Deposit”) to New Owner, and New Owner has assumed and agreed to perform all of
the landlord’s obligations under your lease (including any obligations set forth
in your lease or under applicable law to repay or account for the Security
Deposit) arising after the above date. New Owner acknowledges that New Owner has
received and is responsible for the Security Deposit.

     Accordingly, (a) all your obligations under the lease from and after the
date hereof, including your obligation to pay rent, shall be performable to and
for the benefit of New Owner, its successors and assigns, and (b) all the
obligations of the landlord under the lease arising after the above date,
including any obligations thereunder or under applicable law to repay or account
for the Security Deposit, shall be the binding obligation of New Owner and its
successors and assigns.

     Unless and until you are otherwise notified in writing by New Owner, the
address of New Owner for all purposes under your lease is:

     
 
   
 
   
 
   
 
   
 
   
 
   
 
   

EXHIBIT “E”

-1-



--------------------------------------------------------------------------------



 



Please immediately forward a new certificate of insurance naming New Owner as an
additional insured under your liability policy as required by your lease.

                Very truly yours,  
 
              SELLER:  
 
 

 
a ,
 
     
 
   
 
         
 
  By:      
 
     
 
   
 
  Name:      
 
     
 
   
 
  Title:      
 
     
 
   
 
              NEW OWNER:  
 
         
 
 

 
a ,
 
     
 
   
 
         
 
  By:      
 
     
 
   
 
  Name:      
 
     
 
   
 
  Title:      
 
     
 
   

-2-



--------------------------------------------------------------------------------



 



EXHIBIT “F”
Form of Estoppel Certificate
[See attached copy.]
EXHIBIT “F”

-1-



--------------------------------------------------------------------------------



 



TENANT ESTOPPEL CERTIFICATE
To: [lender]
Re: Lease Pertaining to _____________ (the “Project”)
*[ ] = may not be subject to “ knowledge qualification”
Ladies and Gentlemen: _______
     The undersigned, as tenant (“Tenant”), hereby states and declares as
follows:
     1. Tenant is the lessee under that certain lease (the “Lease”) pertaining
to the Project which is dated ______________.
     2. The name of the current Landlord is: _________________________.
     3. The Lease is for the following portion of the Project ____________ (the
“Demised Premises”).
     4. The Lease has not been modified or amended except by the following
documents (if none, so state): ________________
     5. The initial term of the Lease commenced on _____, 2 __ and shall expire
on _____, 2 __, unless sooner terminated in accordance with the terms of the
Lease. Tenant has no option to renew or extend the term of the Lease, except as
follows (if none, so state): ________________
     6. The Lease, as it may have been modified or amended, contains the entire
agreement of Landlord and Tenant with respect to the Demised Premises, and is in
full force and effect.
     7. As of the date hereof, Tenant is occupying the Demised Premises and is
paying rent on a current basis under the Lease.
          a. The minimum monthly or base rent currently being paid by Tenant for
the Demised Premises pursuant to the terms of the Lease is $_____ per month.
          b. Percentage rent (“Percentage Rent”), if any, due under the Lease
has been paid through ____ and the amount of Percentage Rent for the last period
paid was $______.
EXHIBIT “F”

-1-



--------------------------------------------------------------------------------



 



          c. Common area maintenance, taxes, insurance and other charges (the
“Reimbursable”), if any, due under the Lease have been paid through ________.
     8. Tenant has accepted possession of the Demised Premises, and all items of
an executory nature relating thereto to be performed by Landlord have been
completed, including, but not limited to, completion of construction thereof
(and all other improvements required under the Lease) in accordance with the
terms of the Lease and within the time periods set forth in the Lease. Landlord
has paid in full any required contribution towards work to be performed by
Tenant under the Lease, except as follows (if none, so state): ________.
     9. No default or event that with the passage of time or notice would
constitute a default (hereinafter collectively a “Default”) on the part of
Tenant exists under the Lease in the performance of the terms, covenants and
conditions of the Lease required to be performed on the part of Tenant.
     10. To the best of Tenant’s knowledge, no Default on the part of Landlord
exists under the Lease in the performance of the terms, covenants and conditions
of the Lease required to be performed on the part of Landlord.
     11. Tenant has no option or right to purchase all or any part of the
Project.
     12. Tenant has not assigned, sublet, transferred or otherwise disposed of
its interest in the Lease and/or the Premises, or any part thereof.
     13. Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state):
     14. No hazardous substance are being generated, used, handled, stored or
disposed or by Tenant on the Demised Premises or on the Project in violation of
any applicable laws, rules or regulations or the terms of the Lease.
     15. No prepayments of rentals due under the Lease have been made for more
than one month in advance. No security or similar deposit has been made under
the Lease, except for the sum of $_____ which has been deposited by Tenant with
Landlord pursuant to the terms of the Lease.
     16. Tenant has no defense as to its obligations under the Lease and asserts
no setoff, claim or counterclaim against Landlord.
     17. The undersigned is authorized to execute this Tenant Estoppel
Certificate on behalf of Tenant.

-2-



--------------------------------------------------------------------------------



 



     18. This Tenant Estoppel Certificate may be executed in any number of
separate counterparts, each of which shall be deemed an original, but all of
which, collectively and separately, shall constitute one and the same
instrument.
Very truly yours,

          TENANT:   ,   a     

          By         Name:         Its:     

-3-



--------------------------------------------------------------------------------



 



         

Schedule 1
Rent Roll
[See attached copy.]
Schedule 1





--------------------------------------------------------------------------------



 



Rent Roll — Occupancy Summary   Page 1

As of Date: 05/01/2011 Show All Amounts: Monthly
Property: Nor mandie Business Center (320-001)

                                                                               
      Date   Date   Days                     Rent     Recovery     Misc    
Total   Unit   Lease Name   Lease Type   From   To   Occupie     Area     Base
Rent     Per Area     Per Area     Per Area     Per Area  
20920
  Fastenal Co Branch 0   Industrial   06/01/2008   05/31/2013     1826      
3,358       4,029.60       1.20       0.00       0.00       1.20  
20922
  Pacific Coffee Mix,   Industrial   05/01/2011   06/30/2013     792       2,937
      0.00       0.00       0.00       0.00       0.00  
20924
  VACANT   N/A       —     2,541       0.00       0.00       0.00       0.00    
  0.00       0.00  
20926
  VACANT   N/A       —     2,520       0.00       0.00       0.00       0.00    
  0.00       0.00  
20928
  VACANT   N/A       —     1,830       0.00       0.00       0.00       0.00    
  0.00       0.00  
20930
  Alpha Floonng   Industrial   12/01/2010   12/31/2011     396       1,825      
1,551.25       0.85       0.00       0.10       0.95  
20932
  Total Office support   Industrial   05/01/2010   06/30/2012     792      
1,825       1,530.00       0.84       0.00       0.10       0.94  
20934
  SC Global, Inc   Industrial   04/01/2011   03/31/2012     366       1,825    
  1,715.50       0.94       0.00       0.10       1.04  
20936
  Beachbikes.Net   Industrial   12/01/2010   07/31/2011     243       2,190    
  2,190.00       1.00       0.00       0.10       1.10  
20938
  Beachbikes. Net   Industrial   12/01/2010   07/31/2011     243       2,190    
  2,190.00       1.00       0.00       0.10       1.10  
20940
  VACANT   N/A       —     1,825       0.00       0.00       0.00       0.00    
  0.00       0.00  
20942
  VACANT   N/A       —     2,134       0.00       0.00       0.00       0.00    
  0.00       0.00  
20944
  VACANT   N/A       —     3,167       0.00       0.00       0.00       0.00    
  0.00       0.00  
20950-A
  Belle Beauty, Inc.   Industrial   07/01/2009   06/30/2011     730       1,211
      1,207.00       1.00       0.00       0.10       1.10  
20950-B
  Po King Cheung Yue   Industrial   04/15/2011   —     1,200       1,060.40    
  0.88       0.00       0.10       0.98       1,180.40  
20950-C
  Creative Art Center,   Industrial   04/01/2011   04/30/2012     396      
1,205       0.00       0.00       0.00       0.00       0.00  
20950-D
  Asami Takemura & Dai   Industrial   06/01/2010   05/31/2012     731      
1,206       1,260.00       1.04       0.00       0.10       1.14  
20950-E
  Kesco USA., a CA Cor   Industrial   07/01/2010   06/30/2012     731      
1,200       1,024.25       0.85       0.00       0.10       0.95  
20950-F
  Chiakj Tagashira & Y   Industrial   06/01/2010   05/31/2013     1096      
1,200       1,323.00       1.10       0.00       0.10       1.20  
20950-G
  Sean Willett   Industrial   11/01/2009   10/31/2011     730       1,205      
1,320.00       1.10       0.00       0.10       1.20  
20950-H
  Vinet Concepts Corpo   Industrial   05/01/2011   —     1,206       1,025.00  
    0.85       0.00       0.10       0.95       1,145.60  
20950-I
  Lance Richlin   Industrial   01/01/2011   12/31/2012     731       1,205      
1,120.00       0.93       0.00       0.10       1.03  
20950-J
  GT Banner joann Nune   Industrial   09/01/2010   08/31/2011     365      
1,206       1,086.00       0.90       0.00       0.10       1.00  
20950-K
  Popkin, Shamir & Gol   Industrial   06/01/2010   05/31/2011     365      
1,200       1,320.00       1.10       0.00       0.10       1.20  
20950-L
  James Palko   Industrial   04/01/2011   03/31/2012     366       1,205      
938.28       0.78       0.00       0.10       0.88  
20950-M
  Daniel Acevedo   industrial   03/01/2011   03/31/2012     397       1,200    
  964.00       0.80       0.00       0.10       0.90  
20950-N
  Nudefinition Inc.   Industrial   04/01/2011   12/31/2011     275       1,200  
    1,389.15       1.16       0.00       0.10       1.26  
20950-O
  Michael Turack & Dus   Industrial   12/01/2010   07/31/2011     243      
1,200       960.00       0.80       0.00       0.10       0.90  
20950-P
  TTS Co. Ltd. a CA Co   Industrial   07/16/2010   07/15/2011     365      
1,200       1,085.40       0.90       0.00       0.10       1.01  

Summary

                                                                               
                                              Total     Total     Total    
Total                                                       Rent     Recovery  
  Misc     Charges           Total Units   Percentage             Total Area    
Percentage     Total Base Rent     Per Area     Per Area     Per Area     Per
Area          
Occupied
    23       79.31 %     35,399       71.63 %     30,288.83       0.86      
0.00       0.08       0.93       3  
Vacant
    6       20.69 %     14,017   28.37%           0.00       0.00       0.00    
  0.00       0.00       0.00  
Totals
    29               49,416               30,288.83       0.61       0.00      
0.06       0.67       37,424.82  

- 2 -



--------------------------------------------------------------------------------



 



Page 2
As of Date: 05/01/2011 Show All Amounts: Monthly
     Property: Nor mandie Business Center (320-001)

                                                                               
              Date     Date     Days                     Rent     Recovery    
Misc     Total   Unit   Lease Name   Lease Type   From     To     Occupie    
Area     Base Rent     Per Area     Per Area     Per Area     Per Area   Summary
by Lease Types                                                                
 
      Industrial   Occupied     23       79.31 %     35,399       71.63 %    
30,288.83       0.86       0.00       0.08  
 
      N/A   Vacant     6       20.69 %     14,017       28.37 %     0.00      
0.00       0.00       0.00  

- 3 -



--------------------------------------------------------------------------------



 



As of Date: 05/01/2011 Show All Amounts: Monthly

Property: Interstate Commerce center (320-002)   Page 3

                                                                               
      Date   Date   Days                     Rent     Recovery     Misc    
Total   Unit   Lease Name   Lease Type   From   To   Occupie     Area     Base
Rent     Per Area     Per Area     Per Area     Per Area  
1100
  ProTek Devices   Industrial   05/01/2010   06/30/2015     1887       19,930  
    12,755.00       0.64       0.00       0.29       0.93  
2100
  Net Flow Research LL   Industrial   05/01/2010   07/31/2014     1553      
8,372       3,851.00       0.46       0.00       0.29       0.75  
3100
  FUJIFILM North Ameri   Industrial   12/01/2006   03/31/2012     1948      
14,883       10,432.00       0.70       0.00       0.29       0.99  
3101
  DUPONT AIR PRODUCTS   Industrial   11/01/2009   01/31/2013     1188      
9,974       6,782.21       0.68       0.00       0.29       0.97  
4100
  DUPONT AIR PRODUCTS   Industrial   11/01/2009   01/31/2013     1188      
18,125       12,324.79       0.68       0.00       0.29       0.97  
5100
  AIR PRODUCTS & CHEMI   Industrial   11/01/2009   01/31/2013     1188      
12,101       8,108.00       0.67       0.00       0.29       0.96  

Summary

                                                                               
                                              Total     Total     Total    
Total                                                       Rent     Recovery  
  Misc     Charges               Total Units   Percentage           Total Area  
  Percentage     Total Base Rent     Per Area     Per Area     Per Area     Per
Area          
 
  Occupied   6     100.00 %     83,385       100.00 %     54,253.00       0.65  
    0.00       0.29       0.94       1  
 
  Vacant   0     0.00 %     0       0.00 %     0.00       0.00       0.00      
0.00       0.00       0.00  
 
  Totals   6             83,385               54,253.00       0.65       0.00  
    0.29       0.94       12,605.00  
 
                                                                               
Summary by Lease types                                                        
 
                                                                               
 
  Industrial       Occupied     6       100.00 %     83,385       #####      
54,253.00       0.65       0.00       0.29  

-4-



--------------------------------------------------------------------------------



 



As of Date: 05/01/2011 Show AI Amounts: Monthly   Page 4

Property: Zenith Drive Center ( $20-004)

                                                                               
      Date   Date   Days                     Rent     Recovery     Misc    
Total   Unit   Lease Name   Lease Type   From   To   Occupie     Area     Base
Rent     Per Area     Per Area     Per Area     Per Area  
500
  Campus Cooks, LLC   Industrial   09/01/2009   11/30/2012     1187       775  
    646.00       0.83       0.34       0.31       1.48  
501
  United ATM, Inc.   Industrial   05/01/2011   04/30/2012     366       1,525  
    805.00       0.53       0.34       0.31       1.18  
502
  Paragon Ceramix Labo   Industrial   04/01/2006   07/31/2011     1948      
1,525       1,007.00       0.66       0.34       0.31       1.31  
503
  DOI Dental Laborator.   Industrial   08/01/2009   07/31/2011     730       572
      495.00       0.87       0.35       0.33       1.55  
504A
  Prime Building Const   Industrial   05/01/2011   04/30/2012     366       510
      310.00       0.61       0.34       0.31       1.26  
506A
  Pulmonary Providers   Industrial   09/01/2010   10/31/2012     792       350  
    455.26       1.30       0.34       0.31       1.95  
506B
  Certified Accounting   Industrial   05/01/2010   05/31/2011     396       750
      470.00       0.63       0.34       0.31       1.28  
507
  Pulmonary Providers   Industrial   09/01/2010   10/31/2012     792       325  
    422.74       1.30       0.34       0.31       1.95  
509
  Avanti Gallery Inc.   Industrial   05/01/2011   07/31/2014     1188       888
      0.00       0.00       0.00       0.00       0.00  
511
  Beacon3.com   Industrial   08/01/2009   09/30/2012     1157       678      
433.00       0.64       0.34       0.31       1.29  
513-508
  Alex’s Ceramic Studi   Industrial   06/01/2010   07/31/2012     792       822
      565.00       0.69       0.34       0.31       1.34  
515A
  Upgrade Nation, Inc.   Industrial   11/15/2010   12/15/2011     396      
1,063       583.00       0.55       0.34       0.31       1.20  
516
  Hebron Mongolian Pre   Industrial   01/01/2011   02/28/2013     790       670
      367.00       0.55       0.34       0.31       1.20  
517
  VACANT   N/A             933       0.00       0.00       0.00       0.00      
0.00       0.00  
518
  Hillcrest Management   Industrial   03/01/2011   02/29/2012     366       450
      588.00       1.31       0.10       0.10       1.51  
519A
  Custom Mortgage Fund   Industrial   08/01/2010   08/31/2011     396       350
      226.00       0.65       0,34       0.31       1.30  
519B
  Achieve Real Estate   Industrial   12/01/2010   12/31/2013     1127       350
      147.00       0.42       0,34       0.31       1.07  
520
  Paper Stories   Industrial   02/01/2011   02/29/2012     394       400      
239.00       0.60       0.34       0.31       1.25  
521-523A
  Takgahira Dencol La   Industrial   07/01/2010   06/30/2011     365       771  
    1,083.00       1.40       0.11       0.00       1.51  
522-505
  Stargate Travel   Industrial   07/01/2009   06/30/2011     730       550      
558.00       1.01       0.00       0.10       1.11  
523B
  Paul Vadukumcherry   Industrial   01/01/2010   02/29/2012     790       545  
    319.00       0.59       0.34       0.31       1.24  
525
  WELLBEING CARE, INC.   Industrial   02/01/2011   02/29/2012     394       100
      63.11       0.63       0.34       0.31       1.28  
526
  WELLBEING CARE, INC.   Industrial   02/01/2011   02/29/2012     394       350
      220.89       0.63       0.34       0.31       1.28  
527
  Pawel Mroczek   Industrial   12/01/2010   11/30/2011     365       100      
85.00       0.85       0.34       0.31       1.50  
530
  Central Car Clinic   Industrial   05/01/2011   04/30/2012     366       6,000
      0.00       0.00       0.00       0.00       0,00  
538
  Seong Jin Huh   Industrial   03/01/2010   03/31/2012     762       2,100      
1,768.00       0.84       0.00       0.02       0.86  
540
  Cable X Perts, Inc.   Industrial   01/01/2007   03/31/2012     1917      
2,100       924.00       0.44       0.34       0.17       0.95  
542
  Maine Township   Industrial   04/01/2010   03/31/2013     1096       2,100    
  2,175.00       1.04       0.00       0.07       1.11  
544
  Hour Maid Cleaning S   Industrial   05/15/2006   08/31/2011     1935      
2,400       852.00       0.36       0.34       0.31       1.01  
546
  Medlogic Sales Inc.   Industrial   05/01/2011   05/31/2012     397       2,100
      0.00       0.00       0.00       0.00       0.00  
548
  SMDCS, Inc.   Industrial   06/01/2009   03/31/2012     1035       2,400      
344.38       0.14       0.34       0.31       0.80  
550
  SMDCS, Inc.   Industrial   01/01/2009   03/31/2012     1186       2,000      
286.99       0.14       0.34       0.31       0.80  
560
  SMDCS, Inc.   Industrial   01/01/2009   03/31/2012     1186       1,440      
206.63       0.14       0.34       0.31       0.80  
BILLBRD
  Clear Channel Outdoo   Industrial   07/01/2003   06/30/2013     3653       0  
    0.00       0.00       0.00       0.00       0.00  
CELL
  American Tower   Industrial   09/01/1998   08/31/2028     10958       0      
0.00       0.00       0.00       0.00       0.00  
MAILBOX
  VACANT   N/A             0       0.00       0.00       0.00       0.00      
0.00       0.00  

Summary

                                                                               
                                              Total     Total     Total    
Total                                                       Rent     Recovery  
  Misc     Charges           Total Units   Percentage             Total Area    
Percentage     Total Base Rent     Per Area     Per Area     Per Area     Per
Area          
Occupied
    34       94.44 %     37,059       97.54 %     16,645.00       0.45      
0.21       0.19       0.84       6  
Vacant
    2       5.56 %     933       2.46 %     0.00       0.00       0.00      
0.00       0.00       0.00  
Totals
    36               37,992               16,645.00       0.44       0.20      
0.18       0.82       66,245.00  

-5-



--------------------------------------------------------------------------------



 



As of Date: 05/01/2011 Show All Amounts: Monthly   Page 5

Property: Zenith Drive Center (320-004)

                                                                               
                              Date     Date     Days                     Rent  
  Recovery     Misc     Total   Unit   Lease Name     Lease Type     From     To
    Occupie     Area     Base Rent     Per Area     Per Area     Per Area    
Per Area       Summary by Lease Types                                          
                                     

                                                                           
Industrial   Occupied     34       94.44 %     37,059       97.54 %    
16,645.00       0.45       0.21       0.19   N/A     Vacant     2       5.56 %  
  933       2.46 %     0.00       0.00       0.00       0.00  

- 6 -



--------------------------------------------------------------------------------



 



As of Date: 05/01/2011 Show Al Amounts: Monthly   Page 6

Property: Arrow Business Center (320-005)

                                                                               
      Date   Date   Days                     Rent     Recovery     Misc    
Total   Unit   Lease Name   Lease Type   From   To   Occupie     Area     Base
Rent     Per Area     Per Area     per Area     Per Area  
101
  E & K Precision Inc.   Industrial   09/01/2010   08/31/2011     365      
1,600       850.00       0.53       0.00       0.10       0.63  
103
  E & K Precision Mach   Industrial   04/01/2011   03/31/2012     366      
1,600       1,600.00       1.00       0.00       0.10       1.10  
104
  E & K Precision Mach   Industrial   04/01/2011   03/31/2012     366       0  
    0.00       0.00       0.00       0.00       0.00  
105
  Anthony Colosimo   Industrial   03/06/2010   —     800       840.00       1.05
      0.00       0.10       1.15       920.00  
106
  VACANT   N/A       —     800       0.00       0.00       0.00       0.00      
0.00       0.00  
107
  VACANT   N/A       —     800       0.00       0.00       0.00       0.00      
0.00       0.00  
108
  VACANT   N/A       —     800       0.00       0.00       0.00       0.00      
0.00       0.00  
109
  Micky MeiKi Louie   Industrial   01/01/2011   12/31/2011     365       800    
  680.00       0.85       0.00       0.10       0.95  
110
  William Lomack and   Industrial   08/01/2010   07/31/2012     731       800  
    560.00       0.70       0.00       0.10       0.80  
111
  Yrma Minaya   Industrial   05/01/2011   05/31/2013     762       800      
0.00       0.00       0.00       0.00       0.00  
l l 2
  Zentee Corporation   Industrial   07/01/2010   —     800       750.00      
0.94       0.00       0.10       1.04       876.00  
113
  BMW Fillmore Investm   Industrial   03/15/2010   —     800       640.00      
0.80       0.00       0.10       0.90       640.00  
114
  Richard Wamboidt   Industrial   08/01/2010   07/31/2011     365       800    
  640.00       0.80       0.00       0.10       0.90  
115
  VACANT   N/A       —     800       0.00       0.00       0.00       0.00      
0.00       0.00  
116
  Picture Perfect Inst   Industrial   11/01/2010   10/31/2011     365      
1,120       896.00       0.80       0.00       0.10       0.90  
117
  James B. Busuttil   Industrial   05/01/2011   04/30/2012     366       1,120  
    896.00       0.80       0.00       0.10       0.90  
118
  VACANT   N/A       —     1,120       0.00       0.00       0.00       0.00    
  0.00       0.00  
119
  Alterian Ghost Facto   Industrial   03/18/2011   05/17/2011     61       1,120
      728.00       0.65       0.00       0.00       0.65  
120
  VACANT   N/A       —     1,120       0.00       0.00       0.00       0.00    
  0.00       0.00  
121
  Alfredo S. Miramonte   Industrial   05/01/2011   04/30/2012     366      
1,120       616.00       0.55       0.00       0.10       0.65  
122
  OEM Experts, Inc.   Industrial   05/01/2008   —     1,120       2,128.00      
1.90       0.00       0.20       2.10       1,087.50  
123
  OEM Experts, Inc.   Industrial   05/01/2008   —     1,120       0.00      
0.00       0.00       0.00       0.00       1,087.50  
124
  VACANT   N/A       —     1,120       0.00       0.00       0.00       0.00    
  0.00       0.00  
125
  Anela Wheels, Inc   Industrial   01/01/2011   01/31/2012     396       1,120  
    784.00       0.70       0.00       0.10       0.80  
126
  Jaime Garcia, an Inc.   Industrial   10/01/2010   11/30/2011     426      
1,120       784.00       0.70       0.00       0.10       0.80  
127
  VACANT   N/A       —     1,120       0.00       0.00       0.00       0.00    
  0.00       0.00  
l28
  Cole Wilson Inc a C   Industrial   04/01/2011   03/31/2012     366       1,120
      616.00       0.55       0.00       0.10       0.65  
129
  VACANT   N/A       —     1,120       0.00       0.00       0.00       0.00    
  0.00       0.00  
130
  Kracov Creator Inc.   Industrial   02/15/2011   10/31/2013     990       1,120
      784.00       0.70       0.00       0.10       0.80  
201
  Matthew Kim & Donguk   Industrial   06/01/2008   05/31/2013     1826      
2,160       2,500.00       1.16       0.00       0.12       1.28  
202
  Herff Jones Inc , an   Industrial   07/01/2010   06/30/2012     731      
2,078       1,558.50       0.75       0.00       0.10       0.85  
203
  Jose Perez & Juan Me   Industrial   09/01/2010   09/30/2011     395      
2,078       1,710.75       0.82       0.00       0.12       0.94  
204
  EIC Semiconductor In   Industrial   02/01/2010   03/31/2012     790      
4,096       3,686.40       0.90       0.00       0.12       1.02  
205
  EIC Semiconductor In   Industrial   02/01/2010   03/31/2012     790       0  
    0.00       0.00       0.00       0.00       0.00  
206A
  Hermandad Latina Int   Industrial   10/01/2009   09/30/2012     1096       966
      1,245.00       1.29       0.00       0.12       1.41  
206B
  LWD Inc. and Willes   Industrial   04/01/2009   03/31/2012     1096      
1,082       1,406.00       1.30       0.00       0.12       1.42  
207A
  Hispanic Media Adver   Industrial   01/01/2010   12/31/2011     730      
2,172       1,584.13       0.73       0.00       0.12       0.85  
207B
  Hispanic Media Adver   Industrial   01/01/2010   12/31/2011     730       0  
    0.00       0.00       0.00       0.00       0.00  
208
  Jun B. Kim   Industrial   11/01/2009   10/31/2012     1096       2,160      
2,375.00       1.10       0.00       0.12       1.22  
301
  Alterian Ghost Ficto   Industrial   07/01/2009   06/30/2011     730      
4,800       4,193.00       0.87       0.00       0.10       0.97  
302
  Camfel Production, I   Industrial   10/01/2010   11/30/2013     1157      
3,200       2,496.00       0.78       0.00       0.10       0.88  
303
  Bosense Webster, In   industrial   06/01/2009   05/31/2011     730       3,200
      2,828.80       0.88       0.00       0.10       0.98  
304
  Biosense Webster, In   Industrial   07/01/2010   06/30/2012     731      
3,200       2,400.00       0.75       0.00       0.10       0.85  
305
  Biosense Webster, In   Industrial   05/01/2011   04/30/2012     366      
3,200       2,400.00       0.75       0.00       0.10       0.85  
306
  Anella wheels, inc.   industrial   01/01/2011   01/31/2012     396       3,200
      2,240.00       0.70       0.00       0.10       0.80  
307
  The David Kracov Gal   industrial   11/01/2007   10/31/2011     1461      
3,200       3,149.00       0.98       0.00       0.10       1.08  

Summary

                                                      Total   Total   Total  
Total                     Rent   Recovery   Misc   Charges Total Units  
Percentage   Total Area   Percentage   Total Base Rent   Per Area   Per Area  
Per Area   Per Area                                  

-7-



--------------------------------------------------------------------------------



 



As of Date: 05/01/2011 Show All Amounts: Monthly
Property: Arrow Business Center (320-005)
Page 7

                                                                               
                              Date     Date     Days                     Rent  
  Recovery     Misc     Total   Unit   Lease Name     Lease Type     From     To
    Occupie     Area     Base Rent     Per Area     Per Area     Per Area    
Per Area    
 
                                                                               
       

                                                                         
Occupied
  37   80.43%     60,792       87.35 %     50,564.58       0.83       0.00      
0.10       0.93       6  
Vacant
  9   19.57%     8,800       12.65 %     0.00       0.00       0.00       0.00  
    0.00       0.00  
Totals
  46         69,592               50.564.58       0.73       0.00       0.09    
  0.82       50,863.04  

                                                                         
Summary by Lease Types                                                          
Industrial   Occupied     37       80.43 %     60,792       87.35 %    
50,564.58       0.83       0.00       0.10   N/A   Vacant     9       19.57 %  
  8,800       12.65 %     0.00       0.00       0.00       0.00  

-8-



--------------------------------------------------------------------------------



 



As of Date: 05/01/2011 Show All Amounts: Monthly

      Property: Paramount Business Center (320-006)   Page 8

                                                                               
      Date   Date   Days                     Rent     Recovery     Misc    
Total   Unit   Lease Name   Lease Type   From   To   Occupie     Area     Base
Rent     Per Area     Per Area     Per Area     Per Area  
16407
  Mr. Paul Ko dba K. P   Industrial   04/01/2011   05/31/2014     1157      
3,654       0.00       0.00       0.00       0.14       0.14  
16409
  Head Protection Lab   Industrial   07/01/2008   06/30/2011     1095      
3,608       3,381.15       0.94       0.00       0.13       1.07  
16411
  Panametal Technologi   Industrial   04/01/2010   03/31/2012     731      
2,245       1,526.00       0.68       0.00       0.14       0.82  
16413
  Hangtime Installers,   Industrial   08/01/2010   07/31/2011     365      
2,220       2,104.89       0.95       0.00       0.12       1.07  
16415
  Hoveround Corporatio   Industrial   10/01/2010   09/30/2011     365      
2,025       1,914.00       0.95       0.00       0.13       1.08  
16419
  Ferlo Corp, a CA S-C   Industrial   10/01/2010   04/30/2012     578      
2,676       1,231.00       0.46       0.00       0.14       0.60  
26423
  Smart Cargo Service,   Industrial   03/01/2010   04/30/2012     792      
3,794       1,797.61       0.47       0.00       0.14       0.61  
26425
  Five Nine Metal Desi   Industrial   10/01/2010   10/31/2013     1127      
3,584       1,720.00       0.48       0.00       0.14       0.62  
26427
  MCH Office Supplies   Industrial   02/01/2008   08/31/2011     1308      
2,195       2,210.66       1.01       0.00       0.14       1.15  
26429
  Coast 2 Coast Fumiga   Industrial   04/15/2010   —     2,191       1,978.00  
    0.90       0.00       0.14       1.04       3,768.00  
26431
  Mr. Troy Shockley   Industrial   09/01/2010   08/31/2011     365       2,046  
    1,186.68       0.58       0.00       0.14       0.72  

 
 
Summary

                                                                               
                              Total     Total     Total     Total              
                                Rent     Recovery     Misc     Charges          
    Total Units   Percentage   Total Area     Percentage     Total Base Rent    
Per Area     Per Area     Per Area     Per Area          
Occupied
  11   100.00 %    30,238       100.00 %     19,049.99       0.63       0.00    
  0.14       0,77       3  
Vacant
  0   0.00 %    0       0.00 %     0.00       0.00       0.00       0.00      
0.00       0.00  
Totals
  11         30,238               19,049.99       0.63       0.00       0.14    
  0.77       33,599.47  

Summary by Lease Types

                                                         
Industrial
  Occupied   11     100.00 %     30,238 # # # # #     19,049.99       0.63      
0.00       0.14  

-9-



--------------------------------------------------------------------------------



 



As of Date: 05/01/2011 Show All Amounts: Monthly

Property: Shoemaker (CRF) (320-007)   Page 9

                                                                               
          Date   Date   Days                           Rent     Recovery    
Misc     Total   Unit   Lease Name   Lease Type   From   To   Occupie   Area    
        Base Rent     Per Area     Per Area     Per Area     Per Area  
44
  Startless Pipe & Fit   Industrial   01/01/2004   03/31/2012   3013     13,617
              9,877.00       0.73       0.00       0.08       0.81  
44A-B
  Munder & Sons Inc.,   Industrial   02/01/2010   01/31/2013   1096     4,844  
            2,664.00       0.55       0.00       0.08       0.63  
44C
  VACANT   N/A       —   2,422             0.00       0.00       0.00       0.00
      0.00       0.00  
44D
  VACANT   N/A       —   2,422             0.00       0.00       0.00       0.00
      0.00       0.00  
44E
  VACANT   N/A       —   2,422             0.00       0.00       0.00       0.00
      0.00       0.00  
44F
  Francisco Javier Guz   Industrial   12/01/2010   05/31/2011   182     2,422  
            1,743.84       0.72       0.00       0.08       0.80  
44G
  VACANT   N/A       —   2,422             0.00       0.00       0.00       0.00
      0.00       0.00  
44H
  VACANT   N/A       —   2,422             0.00       0.00       0.00       0.00
      0.00       0.00  
44I
  Newland international   Industrial   07/01/2010   09/30/2013   1188     7,022
              3,406.00       0.49       0.00       0.08       0.57  
45A
  Donghee Shin   Industrial   05/01/2008   09/30/2011   1248     2,380          
    1,800.00       0.76       0.00       0.00       0.76  
46B
  X3 Management Servic   Industrial   10/01/2010   09/30/2011   365     1,960  
            1,250.00       0.64       0.00       0.00       0.64  
46C
  X3 Management Servic   Industrial   10/01/2010   09/30/2011   365     1,960  
            1,250.00       0.64       0.00       0.00       0.64  
46D
  Roofie Bhure   Industrial   06/01/2010   05/31/2011   365     1,960          
    1,420.00       0.72       0.00       0.08       0.80  
46E
  X3 Management Servic   Industrial   05/01/2011   07/31/2011   92     1,960    
          1,150.00       0.59       0.00       0.00       0.59  
45F
  OK Jung   Industrial   03/01/2010   02/29/2012   731     1,960              
1,489.60       0.76       0.00       0.09       0.85  
45G
  Ashraf Sulaiman   Industrial   05/01/2010   05/17/2011   382     1,960        
      1,652.00       0.84       0.00       0.08       0.92  
45H
  American Insulation   Industrial   10/01/2010   09/30/2011   365     4,409    
          3,219.00       0.73       0.00       0.09       0.82  
461I
  Kj Sook Lee   Industrial   07/01/2010   06/30/2013   1096     2,380          
    1,962.00       0.82       0.00       0.08       0.90  
46J
  VACANT   N/A       —   1,960             0.00       0.00       0.00       0.00
      0.00       0.00  
46K
  Pacific Office Produ   Industrial   01/01/2010   12/31/2012   1096     1,960  
            1,528.00       0.78       0.00       0.09       0.87  
46L
  Mynor Picado & Ronal   Industrial   12/01/2010   12/31/2012   762     1,960  
            1,176.00       0.60       0.00       0.00       0.60  
46M
  Glendon Company   Industrial   05/01/2009   04/30/2012   1096     6,960      
        5,846.40       0.84       0.00       0.09       0.93  
48A
  Crescent, Inc.   Industrial   01/01/2007   12/31/2011   1826     12,300      
        9,718.00       0.79       0.00       0.08       0.87  

Summary

                                                                               
                                              Total     Total     Total    
Total                                                       Rent     Recovery  
  Misc     Charges               Total Units     Percentage     Total Area    
Percentage     Total Base Rent     Per Area     Per Area     Per Area     Per
Area          
Occupied
    17       73.91 %     72,014       83.66 %     51,151.84       0.71      
0.00       0.07       0.78       4  
Vacant
    6       26.09 %     14,070       16.34 %     0.00       0.00       0.00    
  0.00       0,00       0.00  
Totals
    23               86,084               51,151.84       0.59       0.00      
0.06       0.65       47,260.55  

Summary by Lease Types

                                                                 
Industrial
  Occupied     17       73.91 %     72,014 83.66 %     51,151.B4       0.71    
  0.00       0.07  
N/A
  Vacant     6       26.09 %     14,070 16.34 %     0.00       0.00       0.00  
    0.00  

-10-



--------------------------------------------------------------------------------



 



Schedule 2
List of Property Documents
[See attached copy.]
Schedule 2

 



--------------------------------------------------------------------------------



 



Property Documents (copies of the following)

•   All Environmental, Soils, Air Quality (Mold) and Hazardous Substance Reports
and Documents.   •   All Property Inspection Reports (Engineering,
Structural/Seismic, Mechanical Systems, ADA Review/Assessment and Compliance
Requirements, etc.),   •   Schedule/List of “As-built” Building Plans
(Specifications, Architectural, Structural, Mechanical, Electrical, Plumbing, et
al) and “As-built” Tenant Improvement Plans. (Plans will be reviewed on-site or
where seller designates.)   •   Agreements/Warranties/Guaranties with respect to
the improvements and systems.   •   Building Standard Tenant Improvement
Specifications.   •   Building Permits and Occupancy Certificates for the base
building(s).   •   Building Permits and Occupancy Certificates for all
occupied/previously occupied tenant spaces.   •   Zoning/Building Department
notice of non-compliance letters/correspondence and compliance letters.   •  
Schedule of current City/County/State Inspection Reports and Licenses
(Elevators, Fire Sprinklers, Garage Operating Permit, etc.).   •   Most current
Building/Tenant Space Measurement Report(s).   •   Tenants’/Vendors’
Certificates of Insurance.   •   Notices and related correspondence of pending
insurance claims.   •   Schedule of Building Service Contracts/Agreements.
Copies of all Service Contracts to be transferred.   •   Leasing Listing
Agreement and Property Management Agreement.   •   Current Title Policy and ALTA
Survey. (Title Commitment and/or Preliminary Title Report (PTR) with complete
legible copy of all Schedule A & B documents should be provided by title company
when title is ordered/escrow is opened.)   •   When requested, other documents
or materials relating to the Property in Seller’s possession or control or
otherwise available to Seller.

-2-



--------------------------------------------------------------------------------



 



Accounting/Financial Reporting/Operatings Documents and Reports (copies of the
following)

•   Tenant Contact List.   •   Tenant Leases inclusive of all addenda,
amendments, riders, exhibits, letter agreements, lease abstract, and/or similar
documents obligating the tenant/landlord, and prior estoppel certificates.   •  
Current Rent Roll inclusive of base rent, all “other” rent, security deposits,
Base Year(5) Expense Stop(s), base rent increase schedule, and lease
commencment/occoupancy/extensions/expiration dates.   •   2010, 2009 and 2008
CAM/Tax Reconciliation Reports reflecting Base Years/Expense Stops, including
adjustment calculations for all tenants including tenant
billing/credit/reconciliation invoices.   •   Estimated CAM/Tax Reimbursement
Schedule/Report — 2011 and 2010.   •   Operating Budgets and Supporting Detail
including narratives — 2011 and 2010.   •   General Ledger — Monthly and YTD
2011, YE 2010 & YE 2009 with Transaction Detail.   •   Operating Statements —
Monthly Operating Statements YTD 2011, Monthly for 12 trailing months, YE 2010,
and YE 2009 with supporting schedules. If accrual basis accounting, cash basis
statements should also be provided.   •   Copies of current year’s/past
12 months’ monthly utility bills (electricity, water, sewer, gas, fuel oil,
trash and telephone/security lines).   •   Security Deposit Report/Master List.
  •   Tenant Histories — Monthly Billings/Collections — YTD 2011 and YE 2010 or
trailing 12 months from current month.   •   Tenant Delinquencies Schedule — YTD
2011, YE 2010 and YE 2009.   •   Provision for Bad Debt Schedule (current). Bad
Debt Write-Offs Schedule: YE 2010 and YE 2009.   •   Schedule of landlord’s
Tenant Improvement (“TP”) Obligations (future) and Schedule of TI’s in Progress.
  •   Schedule of Free/Reduced Rent Obligations (future).   •   Schedule of
Contingent Lease Commissions.   •   Schedule of Prepaid Rent.   •   Real and
Personal Property Tax assessment notices and bills, including supplementary
notices and bills for Tax Years 2010 (FY 2010/2011), 2009 (FY 2009/2010) and
2008 (FY 2008/2009).   •   Schedule of Capital Improvements, YTD 2011, YE 2010,
and YE 2009. Building systems/common area improvements and tenant-related
improvements can be separately scheduled.

-3-